Case 2:15-cv-00201-SMJ   ECF No. 421-25   filed 01/28/20   PageID.22430 Page 1 of 56




                           EXHIBIT 25

                                                                                       000662
Case 2:15-cv-00201-SMJ   ECF No. 421-25       filed 01/28/20    PageID.22431 Page 2 of 56




                    his page is blank to facilitate double-sided printing
  Expert Report of David Dilks, Ph.D. in the Matter
  of City of Spokane v. Monsanto Co., et al.




                                                               October 10, 2019




                                                                            Page 1



                                                                                            000663
Case 2:15-cv-00201-SMJ      ECF No. 421-25   filed 01/28/20   PageID.22432 Page 3 of 56

      Dilks Expert Report                                                      10/10/2019

      Blank Page




      LimnoTech

                                                                                            000664
Case 2:15-cv-00201-SMJ                  ECF No. 421-25                 filed 01/28/20             PageID.22433 Page 4 of 56

     Dilks Expert Report                                                                                                           10/10/2019


     Table of Contents
     1      Qualifications .......................................................................................................................... 1
     2      Summary ................................................................................................................................. 2
     3      Delivery Mechanisms of PCBs to the Spokane River ............................................................ 4
         3.1      Sources Upstream of Trent Avenue at Plante’s Ferry ...................................................... 4
           3.1.1 Calculation Procedure ............................................................................................... 5
           3.1.2 Estimate of PCB Load .............................................................................................. 6
         3.2 Groundwater Loading ...................................................................................................... 8
           3.2.1 Calculation procedure ............................................................................................... 8
           3.2.2 Estimate of Load ....................................................................................................... 9
         3.3 MS4 Stormwater/Combined Sewer Overflows (CSOs) ................................................. 10
         3.4      Tributaries ...................................................................................................................... 11
           3.4.1 Calculation procedure ............................................................................................. 11
           3.4.2 Estimate of Hangman (Latah) Creek Load ............................................................. 11
           3.4.3 Estimate of Little Spokane River Load ................................................................... 11
         3.5 Discharge from Municipal and Industrial Wastewater Treatment Plants ...................... 12
           3.5.1 Calculation procedure ............................................................................................. 12
           3.5.2 Estimate of Current Load ........................................................................................ 12
           3.5.3 Estimate of Load from 2011-2012 .......................................................................... 13
           3.5.4 Estimate of Load from 2003-2007 .......................................................................... 14
         3.6 Discharge of Waste Water and Stocking of Fish from Fish Hatcheries......................... 14
         3.7      Direct atmospheric contribution ..................................................................................... 14
         3.8      Flux of PCBs from Bedded Sediments in the Spokane River and Lake Spokane ......... 16
            3.8.1   Calculation procedure ............................................................................................. 16
     4      References ............................................................................................................................. 18
     Appendix 1: Curriculum Vitae




     LimnoTech                                                                                                                                Page i

                                                                                                                                                          000665
Case 2:15-cv-00201-SMJ                    ECF No. 421-25                   filed 01/28/20              PageID.22434 Page 5 of 56

     Dilks Expert Report                                                                                                                  10/10/2019



     List of Tables
     Table 1. Summary of PCB Loading Rate from Various Delivery Mechanisms for Current and
     Conditions and Mid 2000s. Uncertainty Range in Parentheses Where Available. ......................... 3
     Table 2. Sources of PCB Concentration Data at Trent Avenue ...................................................... 4
     Table 3. Average PCB Load at Trent Avenue, 2003-2018 ............................................................. 8
     Table 4. Estimated MS4 Load from City of Spokane for Periods of Interest ............................... 10
     Table 5. Estimated Combined Sewer Overflow Load from City of Spokane for Periods of
     Interest........................................................................................................................................... 11
     Table 6. Current PCB Load Estimates for Wastewater Treatment Facilities ............................... 13
     Table 7. PCB Load Estimates for Wastewater Treatment Facilities in 2011-2012 ...................... 13
     Table 8. Estimated PCB Loads in Industrial and Municipal Effluents Discharged to the Spokane
     River Downstream of Trent Ave. during 2004 and 2005 (from Serdar et al, 2011) ..................... 14
     Table 9. Atmospheric Deposition Sites Sampled by Ecology (from Era-Miller and Wong, 2019)
     ....................................................................................................................................................... 14


     List of Figures
     Figure 1. Correlation between Observed Flows at Trent Ave, and Post Falls USGS gages, Used
     to Estimate Trent Ave. Flows on Dates when Direct Flow Measurements Were Not Available. .. 5
     Figure 2. LOADEST m1 Model Normal Probability Plot for Trent Avenue: Non-Detects Set at
     Zero ................................................................................................................................................. 6
     Figure 3. LOADEST m1 Model Normal Probability Plot for Trent Avenue: Non-Detects Set at
     One Half of Detection Limit ........................................................................................................... 7
     Figure 4. LOADEST m1 Model Normal Probability Plot for Trent Avenue: Non-Detects Set at
     Detection Limit ............................................................................................................................... 8
     Figure 5. Simplified Description of Mass Balance Approach (from LimnoTech, 2015) ............... 9
     Figure 6. Location of Atmospheric Deposition Monitoring Sites (from Era-Miller and Wong,
     2019) ............................................................................................................................................. 15




     LimnoTech                                                                                                                                       Page ii

                                                                                                                                                                  000666
Case 2:15-cv-00201-SMJ       ECF No. 421-25        filed 01/28/20    PageID.22435 Page 6 of 56

     Dilks Expert Report                                                               10/10/2019


     1   Qualifications

     My name is David Dilks. I serve as Vice President at LimnoTech, an environmental sciences and
     engineering consulting firm, where I have worked for the last 38 years. I received my Ph.D. in
     Environmental Health Sciences from the University of Michigan in 1987. The majority of my
     work focuses on defining the relationship between pollutant loads and receiving water response.
     I have worked on Spokane River water quality issues since 1995, having worked as a consultant
     for the City of Coeur d’Alene, City of Post Falls, Inland Empire Paper, Spokane County, and the
     Washington Department of Fish and Wildlife. I have also served (and continue to serve) as the
     technical consultant for the Spokane River Regional Toxics Task Force since 2013. In this
     capacity, I served as primary author of the “2016 Comprehensive Plan to Reduce Polychlorinated
     Biphenyls (PCBs) in the Spokane River” (LimnoTech, 2016b). My other relevant PCB
     experience includes serving as technical lead and primary author of Michigan’s statewide total
     maximum daily load (TMDL) for inland water bodies impacted by PCBs (LimnoTech, 2013),
     and technical leader in development of a draft PCB TMDL for the Illinois nearshore waters of
     Lake Michigan. I have served as a technical contributor to development of a draft Lake Ontario
     PCB TMDL, and PCB remedial assessments for the Hudson River, NY; Fox River, WI; and
     Saginaw River, MI. I have also provided training on watershed and water quality modeling
     assessment to more than 1,000 staff from every State and EPA Region, through over 50
     workshops. My curriculum vitae is attached as Appendix 1.
     In the past four years, I have been deposed in the following case:
       • State of Minnesota v. 3M Company
     My hourly rate for this work is $205 per hour.




     David W. Dilks, Ph.D.




     LimnoTech                                                                               Page 1

                                                                                                       000667
Case 2:15-cv-00201-SMJ        ECF No. 421-25       filed 01/28/20    PageID.22436 Page 7 of 56

     Dilks Expert Report                                                                  10/10/2019


     2   Summary
     This report is designed to provide an expert opinion related to the sources of polychlorinated
     biphenyls (PCBs) to the Spokane River, both currently and in the recent past. This report is
     specifically designed to address my analysis and opinions on the magnitude of various delivery
     mechanisms of PCBs to the Spokane River.
     The following conclusions have been made:
         •   Stormwater from the City of Spokane contributes an average of 37 mg/day of PCBs
             under 2018 conditions, contributed an average of 47 mg/day in 2012, and contributed 129
             mg/day of PCBs in the mid 2000s. Combined sewer overflows from the City of Spokane
             contribute an average of 5.9 mg/day of PCBs under 2018 conditions, contributed an
             average of 8.9 mg/day in 2012, and contributed an average of 36 mg/day of PCBs in the
             mid 2000s.
         •   Wastewater treatment plant loading from the City of Spokane contributes an average of
             77 mg/day of PCBs under 2014-2018 conditions, contributed an average of 103 mg/day
             in 2011-2012, and contributed an average of 194 mg/day of PCBs in 2003-2007.
         •   Wastewater treatment plants other than the City of Spokane contribute an average of
             91 mg/day of PCBs under 2014-2018 conditions, contributed an average of 63 mg/day in
             2011-2012, and contributed 45 mg/day of PCBs in 2003-2007.
         •   Loading from sources upstream of Spokane contribute from 1103 to 1845 mg/day of
             PCBs to the Spokane River under 2003-2018 conditions, with a mid-range estimate of
             1475 mg/day. The range of estimates results from alternate methods for considering PCB
             congener concentrations below detection limits. The lower bound estimate represents
             consideration of non-detected congeners as having a concentration of zero, while the
             upper bound estimate represents consideration of non-detected congeners as having a
             concentration equal to the detection limit. No direct estimate is available for this
             upstream load from prior to 2014, but there is no evidence to indicate that earlier loads
             were appreciably different from current-day loads.
         •   Discharge from the Spokane Hatchery contributes 7.6 mg/day of PCBs to the Little
             Spokane River, while the PCB load from stocking with contaminated fish contributes
             0.2 mg/day to the Spokane River system.
         •   The tributary Latah (Hangman) Creek contributes an average of 91 mg/day of PCBs over
             the period 2003-2018. The Little Spokane River was estimated to contribute an average
             of 78 mg/day of PCBs over this same period.
         •   Insufficient data exist to quantify direct atmospheric loads to the Spokane River, although
             net atmospheric loading (deposition minus gas phase exchange) is expected to be
             negative. Diffusion of PCBs from bedded sediments in Lake Spokane is calculated to be




     LimnoTech                                                                                   Page 2

                                                                                                           000668
Case 2:15-cv-00201-SMJ      ECF No. 421-25        filed 01/28/20    PageID.22437 Page 8 of 56

    Dilks Expert Report                                                               10/10/2019


           on the order of 1 mg/day. Sediment flux from in-river sediment upstream of Ninemile
           Dam is believed to be a relatively minor contributor of PCBs to the Spokane River.
    Loading rates for current and recent past conditions are summarized in Table 1. The remainder of
    this report serves to justify these findings.
    Table 1. Summary of PCB Loading Rate from Various Delivery Mechanisms for Current and
    Conditions and Mid 2000s. Uncertainty Range in Parentheses Where Available.
     Delivery Mechanism             Current Loading      2011-2012 Loading      Baseline Loading
                                     Rate (mg/day)         Rate (mg/day)         Rate (mg/day)
     Upstream Boundary                                    1475 (1103 to 1845)
     City of Spokane MS4                    37                    47                   129
     City of Spokane CSO                    5.9                  8.9                    36
     Wastewater Treatment Plants
        Inland Empire Paper            85 (83 to 86)                63                  45
        Spokane County                6.9 (6.0 to 7.8)             0.38                  0
        City of Spokane                77 (71 to 84)               103                 194
     Contaminated Groundwater                66                     66                  66
     Spokane Hatchery                       7.6                     7.6                7.6
     Tributaries
        Latah (Hangman) Creek                                91 (83 to 101)
        Little Spokane River                                  78 (8 to 148)
     Bedded sediments                 1 (0.05 to 20)         1 (0.05 to 20)       1 (0.05 to 20)




    LimnoTech                                                                                Page 3

                                                                                                       000669
Case 2:15-cv-00201-SMJ       ECF No. 421-25      filed 01/28/20    PageID.22438 Page 9 of 56

     Dilks Expert Report                                                                10/10/2019


     3   Delivery Mechanisms of PCBs to the Spokane River
     This section provides a synopsis of the understanding of external loads of PCBs to the Spokane
     River between Trent Avenue at Plante’s Ferry and Long Lake Dam, over the period 2003-2018.
     External loading categories are defined as:
         •   Sources upstream of Trent Avenue at Plante’s Ferry
         •   Groundwater loading
         •   MS4 stormwater/combined sewer overflows (CSOs)
         •   Tributaries
         •   Discharge from municipal and industrial wastewater treatment plants
         •   Discharge of waste water and stocking of fish from fish hatcheries
         •   Atmospheric deposition
         •   Diffusion or resuspension of PCBs from bedded sediments in the Spokane River and
             Lake Spokane
     3.1 Sources Upstream of Trent Avenue at Plante’s Ferry
     PCB loads upstream of Trent Avenue at Plante’s Ferry were calculated using observed PCB
     concentrations and historical flow records. PCB concentration data at Trent Avenue available as
     part of the various sampling efforts are described in Table 2.
     Table 2. Sources of PCB Concentration Data at Trent Avenue
             Sampling Effort                          Sample Dates
             SRRTTF 2014 Synoptic Sampling            August 12-24, 2014
             SRRTTF 2015 Synoptic Sampling            August 18-22, 2015
             SRRTTF 2016 Monthly Sampling             March 24, May 24, June 16,
                                                      October 26, December 13 (all
                                                      2016)
             SRRTTF 2018 Synoptic Sampling            August 4-8, 2018

     Spokane River flow data was obtained from direct flow measurements made at the time of
     sample collection for the 2014, 2015, and 2018 data. For the 2016 monitoring, flows were
     estimated via the correlation between historical observations of flows at the Trent Avenue USGS
     Gaging Station #12421500 and USGS Gaging Station #12419000, located in the Spokane River
     in Post Falls, ID (Figure 1).




     LimnoTech                                                                                Page 4

                                                                                                       000670
Case 2:15-cv-00201-SMJ       ECF No. 421-25       filed 01/28/20    PageID.22439 Page 10 of 56

      Dilks Expert Report                                                                  10/10/2019




      Figure 1. Correlation between Observed Flows at Trent Ave, and Post Falls USGS gages, Used
      to Estimate Trent Ave. Flows on Dates when Direct Flow Measurements Were Not Available.

      3.1.1   Calculation Procedure
      Flows and PCB concentrations were converted into annual loading estimates using the USGS
      LOAD ESTimator (LOADEST) software package, which estimates constituent loads in streams
      and rivers based upon a time series of streamflows and constituent concentrations. LOADEST
      was applied to develop a statistical regression between PCB load (for dates when there were
      observed PCB measurements) and daily stream flow. The resulting regression was then used to
      estimate daily PCB loads over the period 2003-2018 based upon a continuous record of daily
      stream flows.
      PCB loads were estimated on a “total PCB” basis, with total PCB concentrations calculated by
      summing blank-corrected concentrations for individual congeners. Congener concentrations
      listed as non-detect were considered in three separate manners for calculating total PCB
      concentrations:
          1. Non-detect values set to zero
          2. Non-detect values set to one half of the congener-specific detection limit
          3. Non-detect values set to the congener-specific detection limit.
      Analyzing the data in this manner provides a range of results that span the potential uncertainty
      caused by the presence of non-detects. All concentration data were corrected for blank
      contamination through the use of a 3x censoring method using laboratory blanks. With this
      method, any individual congener concentration that is not at least three times larger than the
      corresponding concentration for that congener in the laboratory blank is treated as zero.
      Congener concentrations that are more than three times larger than the corresponding
      concentration for that congener in the laboratory blank are left unchanged.



      LimnoTech                                                                                   Page 5

                                                                                                           000671
Case 2:15-cv-00201-SMJ       ECF No. 421-25       filed 01/28/20    PageID.22440 Page 11 of 56

     Dilks Expert Report                                                                  10/10/2019


     LOADEST provides several different models that specify the form of the regression equation
     between load and flow. The automated model selection option was applied to indicate the “best”
     model from the set of available models. LOADEST regression model 1 was selected for this
     analysis, which is of the form:
                                  ln (L) = a0 + a1 lnQ                                               (1)
     where:
        L = constituent load [M/T]
        a0, a1 = empirically determined regression coefficients
        Q = streamflow [L3/T]
        LnQ = ln(Q) - center of ln(Q)


     3.1.2    Estimate of PCB Load
     PCB loads at Trent Avenue were estimated using LOADEST by: 1) Developing regressions for
     each of the three different methods for treating non-detects, and 2) applying those regressions to
     generate daily PCB loading for the period of interest, 2003-2018.
     For the lower-bound assessment where congeners below detection limits were set to zero, the
     resulting regression coefficients were 6.3714 for a0 and 0.7455 for a1. Figure 2 shows the
     resulting normal probability plot, and Table 3 shows the predicted average load of 1103 mg/day.




     Figure 2. LOADEST m1 Model Normal Probability Plot for Trent Avenue: Non-Detects Set at
     Zero




     LimnoTech                                                                                   Page 6

                                                                                                           000672
Case 2:15-cv-00201-SMJ      ECF No. 421-25       filed 01/28/20    PageID.22441 Page 12 of 56

      Dilks Expert Report                                                                10/10/2019

      For the mid-range assessment where congener concentrations below detection limits were set to
      one-half of the detection limit, the resulting regression coefficients were 6.6317 for a0 and
      0.7665 for a1. Figure 3 shows the resulting normal probability plot, and Table 3 shows the
      predicted average loading rate of 1475 mg/day.




      Figure 3. LOADEST m1 Model Normal Probability Plot for Trent Avenue: Non-Detects Set at
      One Half of Detection Limit


      For the upper-bound assessment where congeners below detection limits were set to the
      detection limit, the resulting regression coefficients were 6.8247 for a0 and 0.7807 for a1.
      Figure 4 shows the resulting normal probability plot, and Table 3 shows the predicted average
      loading rate of 1845 mg/day.




      LimnoTech                                                                                Page 7

                                                                                                        000673
Case 2:15-cv-00201-SMJ        ECF No. 421-25       filed 01/28/20   PageID.22442 Page 13 of 56

     Dilks Expert Report                                                              10/10/2019




     Figure 4. LOADEST m1 Model Normal Probability Plot for Trent Avenue: Non-Detects Set at
     Detection Limit
     Table 3. Average PCB Load at Trent Avenue, 2003-2018
             Consideration of Non-         Load
              Detected Congeners          mg/day
                                  Zero        1103
               One-Half Detection Limit       1475
                        Detection Limit       1845


     The above regression analysis assumes that external PCB loads upstream of Trent Avenue have
     remained relatively constant over the 2003 to 2018 period. Review of available data from
     upstream loading sources (i.e. Kaiser WWTP, contaminated groundwater near the Kaiser facility,
     Liberty Lake WWTP, Idaho sources) provide no indication that these sources have changed
     enough over this period to appreciably change the loading estimates provided in Table 3.
     3.2 Groundwater Loading
     PCBs can enter the Spokane River via subsurface contamination being transported to the river
     via groundwater inflow. This section documents how groundwater PCB loading estimates were
     derived.
     3.2.1   Calculation procedure
     No direct measurements exist of groundwater loads to the Spokane River, because the loading is
     diffuse in nature and therefore not feasible to determine a flow rate associated with observed
     groundwater PCB concentrations. The Spokane River Regional Toxics Task Force used an


     LimnoTech                                                                               Page 8

                                                                                                      000674
Case 2:15-cv-00201-SMJ         ECF No. 421-25       filed 01/28/20     PageID.22443 Page 14 of 56

     Dilks Expert Report                                                                 10/10/2019


     indirect method to estimate groundwater loading of PCBs, by conducting a mass balance
     assessment using measured in-stream loads at various locations in the Spokane River between
     Lake Coeur d’Alene and Nine Mile Dam.
     The general conceptual approach of the mass balance assessment is to determine the magnitude
     of unmonitored (i.e. groundwater) loads by comparing the amount of mass passing through the
     Spokane River at two locations where flow and concentration measurements are available. The
     magnitude of the unmonitored load can be determined as the difference in monitored load at the
     downstream and upstream locations, as depicted below in Figure 5 and Equation 2. Qu and Qd
     represent the river flow at the upstream and downstream stations, respectively, while Cu and Cd
     represent the upstream and downstream PCB concentrations.




     Figure 5. Simplified Description of Mass Balance Approach (from LimnoTech, 2015)
     The approach is described mathematically in Equation 2.
              Unmonitored load = Downstream load – Upstream load – Monitored Load                      (2)
     where:
             Downstream load = Flow at downstream location (Qd) x
                                             Concentration at downstream location (Cd)
             Upstream load = Flow at Upstream location (Qu) x
                                             Concentration at upstream location (Cd)

     3.2.2    Estimate of Load
     The Spokane River Regional Toxics Task Force estimated groundwater PCB loads in the
     Spokane River for three different summer low flow periods:
        •     August 12-24, 2014
        •     August 18-25, 2015
        •     August 4-8, 2018
     The 2018 survey estimated a net PCB load of 66 mg/day for the segment of river between the
     Spokane USGS gage and Nine Mile Dam. The absence of suitable hydrologic conditions or
     water quality data prevented final load estimates from being generated for this segment for the
     other synoptic surveys.




     LimnoTech                                                                                  Page 9

                                                                                                             000675
Case 2:15-cv-00201-SMJ       ECF No. 421-25      filed 01/28/20    PageID.22444 Page 15 of 56

     Dilks Expert Report                                                                 10/10/2019


     Groundwater loading of PCBs was estimated in other segments of the river for the 2014, 2015,
     and 2018 survey periods, but none of the other reaches downstream of Trent Avenue exhibited
     consistent evidence of net groundwater loads (LimnoTech, 2015; LimnoTech, 2016a,
     LimnoTech, 2019). Given the lack of evidence that groundwater loading to the system has
     changed appreciably since the early 2000s, it is assumed that the 66 mg/day loading estimate for
     2018 is applicable to both 2011-2012 and 2003-2007 conditions.


     3.3 MS4 Stormwater/Combined Sewer Overflows (CSOs)
     Stormwater and combined sewer overflows (CSO) loads from the City of Spokane were
     estimated by Michael Baker International. Loads were generated for three different conditions:
        •   2007 Baseline Condition
        •   2012 Conditions
        •   Current Condition
     Total stormwater/MS4 loading from the City of Spokane for current conditions as estimated by
     Michael Baker International is shown in Table 4. The average annual PCB loading rate for
     current conditions is 37 mg/day. Of this load, 9.8 mg/day are expected to enter upstream of
     Monroe St. Dam, with the remaining 26.8 mg/day entering downstream of Monroe St. The
     average annual PCB loading rate for 2012 is 47 mg/day. Of this load, 12 mg/day are expected to
     enter upstream of Monroe St. Dam, with the remaining 35 mg/day entering downstream of
     Monroe St. The average annual PCB loading rate for 2007 is 129 mg/day. Of this load,
     33 mg/day are expected to enter upstream of Monroe St., with the remaining 96 mg/day entering
     downstream of Monroe St.
     Table 4. Estimated MS4 Load from City of Spokane for Periods of Interest
                                Total PCB          PCB Loading Rate           PCB Loading Rate
                               Loading Rate       Upstream of Monroe        Downstream of Monroe
                                 (mg/day)          St. Dam (mg/day)           St. Dam (mg/day)
        Current Conditions          37                    9.8                        27
              2012                  47                    12                         35
             Baseline              129                    33                         96


     Total combined sewer overflow loading from the City of Spokane for the periods of interest as
     estimated by Michael Baker International is shown in Table 5. The average annual PCB loading
     rate for current conditions is 5.9 mg/day. Of this load, 5.6 mg/day are expected to enter upstream
     of Monroe St., with the remaining 0.25 mg/day entering downstream of Monroe St. The average
     annual PCB loading rate for 2012 is 8.9 mg/day. Of this load, 5.3 mg/day are expected to enter
     upstream of Monroe St. Dam, with the remaining 3.6 mg/day entering downstream of Monroe St.
     The average annual PCB loading rate for 2003-2007 is 36 mg/day. Of this load, 3.5 mg/day are
     expected to enter upstream of Monroe St. Dam, with the remaining 32 mg/day entering
     downstream of Monroe St.


     LimnoTech                                                                                 Page 10

                                                                                                          000676
Case 2:15-cv-00201-SMJ          ECF No. 421-25          filed 01/28/20      PageID.22445 Page 16 of 56

     Dilks Expert Report                                                                            10/10/2019



     Table 5. Estimated Combined Sewer Overflow Load from City of Spokane for Periods of Interest
                                    Total PCB             PCB Loading Rate               PCB Loading Rate
                                   Loading Rate          Upstream of Monroe               Downstream of
                                     (mg/day)             St. Dam (mg/day)                Monroe St. Dam
                                                                                            (mg/day)
         Current Conditions              5.9                        5.6                       0.25
               2012                      8.9                        5.3                        3.6
             2003-2007                   36                         3.5                        32
     3.4 Tributaries
     Hangman (Latah) Creek and the Little Spokane River are both tributaries to the Spokane River,
     and provide the potential to be delivery mechanisms of PCBs. This section documents how
     tributary PCB loading estimates were derived.
     3.4.1   Calculation procedure
     The approach for calculating tributary PCB loads generally consisted of multiplying observed in-
     river concentrations by period-average stream flows based upon historical flow records. Data
     collected by the Spokane River Regional Toxics Task Force and entered into the Washington
     State Department of Ecology’s Environmental Information Management (EIM) database were
     used as the basis for estimating PCB loads from Hangman (Latah) Creek. Data reported by
     Ecology (Serdar et al., 2011; Friese and Coots, 2016; and Wong, 2016) served as the basis for
     the PCB loading estimate for the Little Spokane River.
     3.4.2   Estimate of Hangman (Latah) Creek Load
     Data collected by the Spokane River Regional Toxics Task Force and entered into the
     Washington State Department of Ecology’s Environmental Information Management (EIM)
     database were used as the basis for estimating PCB loads from Hangman (Latah) Creek. A total
     of 21 concentration measurements were available, with two measurements being rejected as
     anomalous for purposes of this analysis. 1 The average concentration of the remaining samples
     was 0.143 ng/l when non-detected congener concentrations were set to zero, 0.158 ng/l when
     non-detected congener concentrations were set to half the detection limit, and 0.174 ng/l when
     non-detected congener concentrations were set to the detection limit. Combined with the average
     observed creek flow for 2003-2018 of 238 ft3/sec, these concentrations result in in a PCB loading
     estimate for Latah Creek of 83 to 101 mg/day, and a mid-range estimate of 91 mg/day.
     3.4.3   Estimate of Little Spokane River Load
     The only recent data available for estimating PCB loads in the Little Spokane River were
     collected in 2013-2014 as reported by Ecology (Friese and Coots, 2016). Unfortunately, blank

     1
      One sample from August 2014 showed elevated concentrations that were not reflected in a composite sample taken
     at the same time; the October, 2016 sample was influenced by wet weather discharge from the City of Spokane.


     LimnoTech                                                                                             Page 11

                                                                                                                       000677
Case 2:15-cv-00201-SMJ       ECF No. 421-25       filed 01/28/20    PageID.22446 Page 17 of 56

     Dilks Expert Report                                                                  10/10/2019


     contamination issues prevented Friese and Coots from providing a quantitative estimate of PCB
     concentrations. Friese and Coots do provide a qualitative description of PCB concentrations that
     indicates concentrations are less than 170 ug/l:
          The blank contamination creates more of an issue for this study as water concentrations
          are so low. If water concentrations were at or above criteria (170 pg/L), the results
          could be more easily distinguished from the blank contamination. Even with the blank
          contamination issues, the results show that PCB concentrations in the Little Spokane
          River are low − well below the freshwater NTR criterion.
     Using best professional judgment, a lower bound estimate for current loading can be made
     assuming that the primary source of PCB loading to the Little Spokane River is that which comes
     from the Spokane Hatchery, estimated by Wong (2016) as 7.6 mg/day. An upper bound estimate
     of concentration can be derived from the historical concentrations provided by Ecology (Serdar
     et al., 2011) of 199 pg/L. The average 2003-2018 flow at USGS Station 12431000 at Dartford is
     326 ft3/sec, resulting in an upper bound load of 148 mg/day. A “best estimate” of current loads is
     78 mg/day, taken as the mid-point between the lower bound estimate of 7.6 mg/day and the
     upper bound estimate of 148 mg/day.
     3.5 Discharge from Municipal and Industrial Wastewater Treatment Plants
     Three wastewater treatment plants discharge PCBs to the Spokane River downstream of Trent
     Avenue:
        • Spokane County
        • Inland Empire Paper
        • City of Spokane
     3.5.1   Calculation procedure
     Separate calculation procedures were used to estimate wastewater treatment plant loading for the
     three periods of interest: 1) Current 2014-2018 conditions, 2) 2011-2012, and 3) 2003-2007.
     Each procedure is described below.
     3.5.2   Estimate of Current Load
     Wastewater treatment plant PCB loads for 2014-2018 were estimated using available SRRTTF
     data and NPDES-required monitoring of PCB concentrations, in conjunction with reported
     discharge flow rates. Congener concentrations listed as non-detect were considered in three
     separate manners for calculating total PCB concentrations:
         • Non-detect values set to zero
         • Non-detect values set to one half of the congener-specific detection limit
         • Non-detect values set to the congener-specific detection limit.
     Analyzing the data in this manner provides a range of results that span the potential uncertainty
     caused by the presence of non-detects. All concentration data were corrected for blank
     contamination through the use of a 3x censoring method using laboratory blanks. A daily
     loading rate was calculated for each date where paired effluent concentrations and flows were



     LimnoTech                                                                                  Page 12

                                                                                                          000678
Case 2:15-cv-00201-SMJ       ECF No. 421-25         filed 01/28/20     PageID.22447 Page 18 of 56

     Dilks Expert Report                                                                   10/10/2019


     available, and the load for current conditions was taken as the average of all individual daily
     loads.
     Load estimates for all facilities are summarized below in Table 6. The nature of the data used to
     generate these results are discussed below the table.
     Table 6. Current PCB Load Estimates for Wastewater Treatment Facilities
       Facility                               Load (mg/day) with non-detect values set to:
                                                       One half detection limit    Detection limit
                                      Zero

       Inland Empire Paper              83                       85                         86
       Spokane County                   6.0                      6.9                        7.8
       City of Spokane                  71                       78                         84
     Data for Inland Empire paper consisted of 21 measurements collected between 1/28/2014 and
     8/8/2018. Data from Spokane County consisted of 22 measurements collected between
     2/10/2014 and 8/8/2018. Data from the City of Spokane consisted of 27 measurements collected
     between 3/11/2014 and 11/6/2018.
     3.5.3   Estimate of Load from 2011-2012
     Laboratory detection levels in place for wastewater effluent concentration measurements in
     2011-2012 were much higher than those in place for the 2014-2018 measurements. These higher
     detection limits lead to much higher concentration estimates for the approach used previously in
     this report where non-detected congeners were considered to be at either one half of, or all of, the
     detection limit. To eliminate potential bias caused by these higher detection limits, a different
     approach was taken to estimate WWTP loads for 2011-2012. Rather than generating a range of
     effluent concentrations for each sample, effluent concentrations were represented by a single
     value corresponding to non-detected congeners being treated as zero. The average loading rate
     for the period was calculated as the average of available effluent concentrations multiplied by the
     facility’s reported average flow rate for that period. It is noted that the Spokane County facility
     did not begin discharging until December of 2011, such that average loading rate for the period
     2011-2012 is reduced to reflect the fact that there was no discharge from the facility for nearly
     half of the period.
     Results are summarized in Table 7. The nature of the data used to generate these results are
     discussed below the table.
     Table 7. PCB Load Estimates for Wastewater Treatment Facilities in 2011-2012
       Facility                  Load (mg/day)

       Inland Empire Paper              63
       Spokane County                  0.4
       City of Spokane                 103



     LimnoTech                                                                                    Page 13

                                                                                                            000679
Case 2:15-cv-00201-SMJ       ECF No. 421-25       filed 01/28/20   PageID.22448 Page 19 of 56

     Dilks Expert Report                                                                 10/10/2019


     Data for Inland Empire paper consisted of four measurements collected between 12/19/2011 and
     5/31/2012. Data from Spokane County consisted of one measurement collected 10/11/2012. Data
     from the City of Spokane consisted of eight measurements collected between 9/27/2011 and
     11/6/2012.
     3.5.4   Estimate of Load from 2003-2007
     PCB loads from Washington wastewater treatment plants in 2004 and 2005 were estimated by
     Ecology (Serdar et al, 2011), and summarized in Table 8. No loads are reported for the Spokane
     County wastewater facility, as it was not in existence in 2003-2007.
     Table 8. Estimated PCB Loads in Industrial and Municipal Effluents Discharged to the Spokane
     River Downstream of Trent Ave. during 2004 and 2005 (from Serdar et al, 2011)
                 Facility                         PCB Load
                                                   (mg/day)
                 Inland Empire Paper                  45
                 City of Spokane                     194
     3.6 Discharge of Waste Water and Stocking of Fish from Fish Hatcheries
     Fish hatcheries had been identified as a potential contributor of PCBs to the Spokane River, via
     both wastewater discharges from the Spokane Hatchery and stocking of the Spokane River
     system with PCB-contaminated hatchery-raised rainbow trout. The Washington State
     Department of Ecology (Wong, 2016) conducted a screening-level assessment of hatchery
     contributions of PCBs to the Spokane River. They estimated that discharges from the hatchery
     contributed 7.6 mg/day of PCBs to the Little Spokane River, while the PCB load from stocking
     with contaminated fish contributes 0.2 mg/day to the Spokane River system.
     3.7 Direct atmospheric contribution
     The understanding of the contribution of atmospheric sources of PCBs to the Spokane River is
     poor. Ecology (Hobbs, 2015) concluded that “Currently, neither the data nor the predictive
     ability (i.e., models) exists to reliably determine the relative contribution that atmospheric
     deposition of toxics has on water quality in Washington.”
     Ecology (Era-Miller and Wong, 2019) conducted a pilot study estimating atmospheric deposition
     of PCBs at three locations in the Spokane River watershed, based upon quarterly seasonal
     sampling for bulk (dry + wet) deposition. The sites sampled comprised a range of land uses, as
     depicted in Table 9. Site locations are shown in Figure 6.
     Table 9. Atmospheric Deposition Sites Sampled by Ecology (from Era-Miller and Wong, 2019)
      Station Name                        Land Use Type
      Augusta Avenue                      urban-commercial
      Monroe Street                       urban-residential
      Turnbull National Wildlife Refuge   regional background




     LimnoTech                                                                                 Page 14

                                                                                                         000680
Case 2:15-cv-00201-SMJ       ECF No. 421-25       filed 01/28/20    PageID.22449 Page 20 of 56

     Dilks Expert Report                                                                  10/10/2019




       Figure 6. Location of Atmospheric Deposition Monitoring Sites (from Era-Miller and Wong,
                                                2019)
     The average bulk depositional PCB flux was calculated as 1.1 ng/m2-day at Turnbull National
     Wildlife Refuge, 2.8 ng/m2-day at Monroe Street, and 3.6 ng/m2-day at Augusta Avenue.
     It is important to note that the Ecology study considered a subset of the processes that can
     contribute PCBs to surface waters. The overall magnitude of atmospheric PCB sources to surface
     waters consists of the sum of three processes (LimnoTech, 2013):
        •   Washout of atmospheric PCBs during precipitation (wet deposition)
        •   Deposition of particulate phase atmospheric PCBs (dry deposition), and
        •   Absorption of gas phase PCBs into the water body by diffusion across the air-water
            interface and dissolution into a dissolved phase in the water (net gas exchange).

     Ecology’s measurements considered wet deposition and dry deposition, but not net gas
     exchange. Net gas exchange is divided into two components: absorption and volatilization.
     Absorption is the transfer of PCBs in the gas phase from air to water, while volatilization is then
     the transfer of PCBs from water to air. Net gas exchange is the difference of the absorption and
     volatilization values. Depending upon the relative magnitude of atmospheric gas phase PCBs and


     LimnoTech                                                                                  Page 15

                                                                                                           000681
Case 2:15-cv-00201-SMJ      ECF No. 421-25       filed 01/28/20    PageID.22450 Page 21 of 56

     Dilks Expert Report                                                                10/10/2019


     dissolved water column PCBs, the direction of net gas exchange can be either from the
     atmosphere to the water, or from the water to the atmosphere. Screening-level calculations
     conducted in support of the Spokane River Regional Toxics Task Force Comprehensive Plan
     (LimnoTech, 2016b) concluded that, for conditions representative of Spokane, volatilization is
     expected to exceed absorption. This means that the atmospheric deposition estimates provided by
     Ecology likely overestimate the net amount of direct atmospheric contribution to the Spokane
     River and Lake Spokane. Given that net gas-exchange is expected to result in a negative
     atmospheric flux (i.e. net movement from the water column to the atmosphere) and is also the
     likely primary atmospheric transfer mechanism, the flux rates measured by Ecology are likely a
     very poor representation of overall atmospheric flux of PCBs to the Spokane River system. For
     that reason, atmospheric loading should not be considered as a significant contributor of PCB
     loading to the Spokane River.
     3.8 Flux of PCBs from Bedded Sediments in the Spokane River and Lake Spokane
     Bottom (i.e. bedded) sediments in the Spokane River and Lake Spokane are a potential source of
     PCBs to the water column via the processes of sediment resuspension and pore water diffusion.
     The overall magnitude of sediment PCB flux in the Spokane River is believed to be small, as
     Ecology (Serdar, 2011) notes:
         One particular macro characteristic of the Spokane River is the general lack of fine
         depositional sediments in most of the river. Lake Coeur d’Alene acts as a settling basin
         for sediments transported in the upper watershed, and there are no tributaries to the river
         between the outlet of the lake and Latah Creek. Spokane River is essentially a free-
         stone stream environment. Although the dams break the river into a series of pools,
         there are few areas of placid water above Lake Spokane. The river velocities are high
         enough and the sediment load low enough to scour the bed or prevent settling of
         significant fine particulate matter, even immediately behind the dams. As a result,
         almost the entire riverbed upstream of Lake Spokane (the largest reservoir) is composed
         of gravel, cobble, and boulders with the finer sediment reserved for limited locations
         behind the dams, interstitial spaces within the river bed, isolated shoreline deposits, and
         certain fluvial bar features.
     The historical exception to lack of Spokane River sediment PCB contamination was two small
     areas near the Upriver Dam reservoir that contained known legacy PCB contamination. These
     areas were subject to remediation activities in 2006 and 2007. Sampling conducted prior to
     remediation activities (Anchor, 2005; Serdar et al, 2011) showed higher PCB concentrations in
     near-bottom samples, potentially indicating some sediment release from this contamination.
     However, Anchor (2005) could not quantify the magnitude of this contribution, and the loading
     calculations in Serdar et al (2011) showed no increase in loads to the river for this segment.
     3.8.1   Calculation procedure
     The estimates for sediment resuspension and diffusive sediment flux of PCBs were taken from
     calculations provided in the Spokane River Regional Toxics Task Force Comprehensive Plan
     (LimnoTech, 2016b), and were based upon observed sediment PCB concentration and literature-
     based diffusion and resuspension rates.


     LimnoTech                                                                                Page 16

                                                                                                        000682
Case 2:15-cv-00201-SMJ       ECF No. 421-25        filed 01/28/20    PageID.22451 Page 22 of 56

     Dilks Expert Report                                                                   10/10/2019


     The magnitude of pore water diffusion from lake-bed sediments was estimated based on a
     combination of physical-chemical properties taken from the literature with study area-specific
     measurements of sediment PCB concentrations provided by Ecology (Serdar et al, 2011). The
     resulting gross PCB diffusive flux from the lake sediments was estimated at 1.01 mg/day. This
     calculation was recognized as a potential under-estimate, because Lake Spokane has a large carp
     population (Avista and Golder, 2012), capable of disturbing bottom sediments during feeding
     and increasing the flux of sediment-bound PCBs. No quantitative data exists describing the
     effect of carp bioturbation on sediment flux, such that the actual rate of flux could be higher than
     typical literature values. Recognizing the uncertainty in the use of literature estimates, combined
     with uncertainty related to bioturbation, the Comprehensive Plan estimated the PCB flux rate
     from Lake Spokane to be between 0.05 to 20 mg/day. The flux estimate of 1.01 mg/day provided
     by the Comprehensive Plan remains the best single estimate of this flux.
     Subsequent to the development of sediment PCB fluxes for the Comprehensive Plan, Ecology
     (Mathieu, 2018) published more recent sediment PCB data for Lake Spokane. Mathieu
     concluded that PCB concentrations in recent sediments were similar to concentrations in
     sediments deposited since approximately 1985, such that the loading estimate generated above
     based upon data from the early 2000s are likely a reasonable estimate for present-day conditions.




     LimnoTech                                                                                   Page 17

                                                                                                            000683
Case 2:15-cv-00201-SMJ     ECF No. 421-25      filed 01/28/20   PageID.22452 Page 23 of 56

     Dilks Expert Report                                                             10/10/2019


     4   References
     Anchor, 2005. Draft Final Focused Remedial Investigation Report Upriver Dam PCB Sediments
             Site. Prepared for Avista Development, Inc. and Kaiser Aluminum & Chemical
             Corporation. February, 2005.
     Avista and Golder, 2012. Lake Spokane Dissolved Oxygen Water Quality Attainment Plan.
             Spokane River Hydroelectric Project FERC Project No. 2545 Washington 401
             Certification. Section 5.6. October 5, 2012.
     Canfield D. E. and J. Farquhar, 2009. Animal Evolution, Bioturbation and the Sulfate
             Concentration of the Oceans. Proceedings of the National Academy of Sciences of the
             United States of America 106:20 8123-8127 pp.
     Friese, M. and R. Coots, 2016. Little Spokane River PCBs: Screening Survey of Water,
             Sediment, and Fish Tissue. Washington State Department of Ecology Publication
             No. 16-03-001. March 2016
     Hobbs, W., 2015. Statewide Atmospheric Deposition of Toxics Review and Scoping Study.
             Washington State Department of Ecology Project: 15-041. July 2015.
     LimnoTech, 2013. Statewide Michigan PCB Total Maximum Daily Load (TMDL). Prepared for:
             Michigan Department of Environmental Quality and United States Environmental
             Protection Agency, Region 5. Under Subcontract to: Battelle, Duxbury, MA. August,
             2013
     LimnoTech, 2015. Spokane River Regional Toxics Task Force Phase 2 Technical Activities
             Report: Identification of Potential Unmonitored Dry Weather Sources of PCBs to the
             Spokane River. Prepared for Spokane River Regional Toxics Task Force.
     LimnoTech, 2016a. Spokane River Regional Toxics Task Force 2015 Technical Activities
             Report: Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs
             to the Spokane River. Prepared for the Spokane River Regional Toxics Task Force.
     LimnoTech, 2016b. 2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in
             the Spokane River. Prepared for the Spokane River Regional Toxics Task Force.
     LimnoTech, 2017. Spokane River Regional Toxics Task Force 2016 Monthly Monitoring
             Report. Prepared for the Spokane River Regional Toxics Task Force.
     LimnoTech, 2019. Spokane River Regional Toxics Task Force 2018 Technical Activities Report:
             Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to the
             Spokane River. Prepared for the Spokane River Regional Toxics Task Force.
     Mathieu, C., 2018. PBT Trends in Lake Sediment Cores: 2016 Results. Washington State
             Department of Ecology Publication No. 18-03-029. September 2018.
     Serdar, D., B. Lubliner, A. Johnson, and D. Norton, 2011. Spokane River PCB Source
             Assessment - 2003-2007. Washington State Department of Ecology Publication No. 11-
             03-013.
     Wong, S. 2018. Evaluation of Fish Hatcheries as Sources of PCBs to the Spokane River. Toxics
             Studies Unit, Environmental Assessment Program, Washington State Department of
             Ecology. Publication No. 18-03-014. April, 2018,




     LimnoTech                                                                            Page 18

                                                                                                     000684
Case 2:15-cv-00201-SMJ         ECF No. 421-25        filed 01/28/20     PageID.22453 Page 24 of 56




     Dilks Expert Report                                                                       10/10/2019


     Appendix 1: Curriculum Vitae


                                                           David W. Dilks, Ph.D.
                                                                                        Vice President
                                                                                           LimnoTech
     Principal Expertise
         •    Water Quality-Based Effluent Limits                •   Environmental Chemistry
         •    TMDL Development                                   •   Mixing Zones
         •    Exposure Assessment


     Education
        PhD      Environmental Health Sciences, 1987
                 The University of Michigan, Ann Arbor, Michigan
        MPH      Water Quality, 1981
                 The University of Michigan, Ann Arbor, Michigan
        BSNR     Aquatic Biology/Biostatistics, 1979
                 The University of Michigan, Ann Arbor, Michigan

     Experience Summary
     Dr. Dilks is responsible for the assessment of water quality issues, primarily through the development
     and/or application of mathematical models. A Vice President at LimnoTech, Dr. Dilks has directed
     modeling studies on more than 250 water bodies and watersheds nationwide. This work has included
     watershed simulation models, hydrodynamic models, and water quality models for temperature,
     conventional pollutants and toxic pollutants. He has also directed the development or review of more than
     200 Total Maximum Daily Load (TMDL) determinations.
     Dr. Dilks has directed and lectured at water quality and mixing zone modeling training workshops for
     more than 1,000 State and EPA staff. He has co-authored three national technical guidance manuals on
     water quality modeling and assessment. Dr. Dilks served as a member of EPA's SWAT team, a group of
     experts providing nationwide support in the development of watershed-based Total Maximum Daily
     Loads (TMDLs). He also served as Principal Investigator developing guidance for the Water Research
     Foundation (WRF) regarding determination of appropriate water quality targets for receiving waters with
     respect to nutirents.
     With respect to professional activities, Dr. Dilks has served as a technical reviewer for EPA guidance
     documents, professional journals, and research proposals. He has also served as an Adjunct Professor at
     the University of Michigan College of Engineering and School of Public Health, where he has taught
     graduate-level water quality modeling courses. Dr. Dilks has authored more than 40 scientific papers and
     given approximately 100 presentations at national scientific conferences, including more than two dozen
     invited presentations. He has also provided expert testimony in several cases related to water quality
     assessment.




                                                                                                                 000685
Case 2:15-cv-00201-SMJ        ECF No. 421-25          filed 01/28/20     PageID.22454 Page 25 of 56



     Dilks Expert Report                                                                         10/10/2019


     Professional and Academic Appointments
             Vice President, 1996 - Present              LimnoTech
             Associate Vice President, 1990-1996         Ann Arbor, Michigan
             Project Manager, 1984 - 1990
             Senior Project Engineer, 1983 - 1984
             Project Engineer, 1980 - 1983
             Adjunct Assistant Professor, 1995-2000      The University of Michigan
             Adjunct Associate Professor 1997            Ann Arbor, Michigan

     Professional Activities
             Scientific Reviewer
     American Chemical Society, American Geophysical Union, American Society of Civil Engineering,
     American Water Resources Association, Environmental Protection Agency, Great Lakes Research
     Consortium, Water Environment Research Foundation.

     Selected Experience
     Evaluation of Data Needs for Nutrient Target-Setting Using the Nutrient Modeling Toolbox. 2017-
     2019. Principal Investigator for this Water Environment & Reuse Foundation project to define the amount
     of data necessary to apply models in the Nutrient Modeling Toolbox to the level necessary to support
     regulatory decisions. This work will also define how the uncertainty in model predictions can be
     practically quantified, and how much certainty in model results is needed to support a management
     decision for setting nutrient targets.
     Comprehensive Plan to Address PCBs in the Spokane River. 2013 – Present. Directing development
     of a “direct to implementation” TMDL for PCBs in the Spokane River basin for the multi-stakeholder
     Spokane River Regional Toxics Task Force. Designed monitoring surveys, directed mass balance
     assessment, served as primary author of Comprehensive Plan, and currently directing implementation
     activities.
     Expert Witness Support Regarding Management of Phosphorus Discharges from Ibis Lakes to
     Grassy Waters Preserve. 2017 – Present. Providing expert witness support to the North Palm Beach
     County Improvement District. Activities to date have included development of a management plan to
     address Ibis Lakes’ sediment phosphorus release, and development and implementation of monitoring
     programs of sediment phosphorus concentration and sediment flux.
     Muddy Creek Integrated Watershed Action Plan. 2018 – Present. Senior technical reviewer of the
     application of the principles of integrated watershed management to the Muddy Creek and Rapid Run
     watersheds, in southwest portion of the Cincinnati metropolitan area, to determine whether a more cost-
     effective and sustainable solution can be identified that both reduces overflows and provides more water
     quality benefits than the initially identified control solution.
     Expert Witness Support for NPDES Permit Limits. 2013 – Present. Conducting a technical review of
     draft NPDES permit limits for four wastewater treatment plants operated by the City and County of
     Honolulu, and providing expert witness support as part of permit appeals.
     Rappahannock Water Quality Modeling for VPDES Permit Renewal Support. 2017- 2019. Project
     officer overseeing the application of a water quality model to support several wastewater treatment plants
     on the Rappahannock River in applying for permit renewal. The water quality modeling included
     CORMIX mixing zone assessment and running different discharge scenarios and assessing impacts to
     water quality conditions under critical (summer low flow) conditions.


                                                                                                                  000686
Case 2:15-cv-00201-SMJ         ECF No. 421-25         filed 01/28/20     PageID.22455 Page 26 of 56




      Dilks Expert Report                                                                         10/10/2019

      Mixing Zone Modeling for the Delaware Country Regional Authority (DELCORA). 2018 - 2019.
      Project officer overseeing CORMIX mixing zone modeling to support design of an outfall diffuser that
      will maintain compliance with water quality standards at the edge of the regulatory mixing zone in
      response to increased design flows from DELCORA.
      Scientific and Technical Review of James River Chlorophyll Study. 2017 - 2018. Project Officer
      directed a scientific and technical review of the hydrodynamic and water quality models in the James
      River Chlorophyll Study for the Virginia Association of Municipal Wastewater Agencies. The models
      have been used to support a reassessment of existing chlorophyll a water quality standards and harmful
      algal bloom (HAB) evaluations for the tidal freshwater and marine reaches of James River Estuary.
      Clean Water Act Compliance Services Support for the City of Richmond, Virginia. 2014 - 2018. Served
      as Project Officer for initial contract, then Senior Technical Reviewer for subsequent work. Provided
      design guidance for a coupled watershed and water quality model for the James River in the greater
      Richmond area, and reviewed alternative methods for calculation of potential permit limits for wet weather
      discharges.
      Water Quality Monitoring and Modeling for the Receiving Waters of the Delaware Country
      Regional Authority (DELCORA). 2017 - 2018. Senior technical reviewer of water quality monitoring
      and the receiving water quality model supporting the development of an Updated Long Term Control
      Plan for DELCORA.
      Expert Witness Support on PFOS Contamination in the Mississippi River. 2012 - 2018. Provided
      expert witness support regarding sources of perfluoroctane sulfonate (PFOS) contamination in the
      Mississippi River, and potential for bioaccumulation.
      Support to the District of Columbia Department of Energy and Environment (DOEE) for
      Development of Consolidated TMDL Implementation Plan. Senior technical reviewer for various
      tasks supporting DOEE in development of a Consolidated TMDL IP for over 500 MS4 WLAs for 23
      pollutants in 45 different waterbodies as part of MS4 permit requirements.
      Cannon River Watershed TMDL Development. 2015-2017. Served as senior technical advisor
      providing support to the Minnesota Pollution Control Agency through application of HSPF/BATHTUB
      watershed and water quality models. Directed BATHTUB model calibration for numerous lakes in the
      Cannon River watershed, and applied the models to define load reductions necessary to attain water
      quality standards.
      Evaluation of Thermal Limits for Two Nuclear Power Plants. 2016 - 2017. Project Officer and senior
      technical reviewer for evaluation of potential options for future compliance with thermal limits for two
      nuclear power plants in Illinois. The study included determining the ambient conditions that could result
      in exceedances of thermal limits; evaluating the potential benefits of adding mechanical “helper” cooling
      towers; evaluating potential opportunities for obtaining alternative thermal limits via a 316(a) variance;
      and conducting a high-level cost examination of potential response options.
      Lower Great Miami River Water Quality Model, Dayton, OH. 2016 - 2017. Senior technical advisor
      for development of a water quality model of the Lower Great Miami River, for the evaluation of nutrient
      control alternatives, on behalf of the Miami Conservancy District partnered with public Water Resource
      Recovery Facility (WRRF) partners.
      Water Quality Modeling in Support of Lake Prespa Watershed Management Plan. 2014-2017.
      Directing development of a BATHTUB model that will be linked to a SWAT model to assess the water
      quality benefits of watershed management activities in Macedonia.
      Review of Water Quality Model of Mousam Estuary. 2016. Conducted peer review of WASP water
      quality model application to Mousam Estuary in Maine, on behalf of the Kennebunk Sewer District.



                                                                                                                   000687
Case 2:15-cv-00201-SMJ        ECF No. 421-25         filed 01/28/20      PageID.22456 Page 27 of 56



     Dilks Expert Report                                                                        10/10/2019

     Development of Mercury and PCB TMDL for Illinois Nearshore Waters of Lake Michigan. 2014 –
     2016. Project Officer directing all phases of TMDL development. Developed a QAPP for secondary data,
     conducted a data gap assessment, developed and applied a modeling approach, prepared TMDL for EPA
     Region 5 and Illinois EPA.
     Development of Nutrient TMDLs for Two Wisconsin Reservoirs. 2014 – 2016. As senior advisor,
     directed water quality modeling in support of phosphorus TMDLs for Castle Rock and Petenwell
     Reservoirs for EPA Region 5 and Wisconsin DNR.
     Development of a Hydrodynamic and Water Quality Model in Support of Management of Lake
     San Marcos. 2014-2016. Directed development of a fine-scale, 3-dimensional hydrodynamic model,
     (EFDC) a lower food web model (A2EM) to be used to evaluate potential lake management alternatives
     for Lake San Marcos, CA.
     TMDL Development for Lac Courte Oreilles. 2012-2016. Managed EFDC and BATHTUB model
     development in support of the development of a TMDL for Lac Courte Oreilles near Hayward, WI. Lac
     Courte Oreilles is a highly valued recreational lake that is impacted by excessive phosphorus loading.
     Adjacent cranberry bogs are a key source of phosphorus.
     Feasibility Assessment of Aquaculture in the Great Lakes. 2015. Project Officer directing an
     assessment of feasibility of conducting net pen aquaculture in northern Lake Huron.
     Reasonable Potential Determination for DC Water: 2015. Senior advisor directing the conduct of
     reasonable potential assessment for metals and volatile organic compounds in support of NPDES permit
     renewal for DC Water.
     Development of a Watershed Implementation Plan on Behalf of the Fox River Study Group. 2014-
     2015. Provided technical expertise to support the development of a watershed implementation plan on
     behalf of the Fox River Study Group (FRSG). The focus of the plan was to “resolve the dissolved oxygen
     (DO) and algal impairments of the Fox River” in Illinois. Work has application of the QUAL2K water
     quality model to assess the impacts of nutrient load reductions.
     Lake Erie Thermal Mixing Zone Study. 2012-2015. Project officer directing monitoring and modeling
     activities assessing the size of the thermal mixing zone of the Avon Lake Power Generating Station for
     GenOn Energy, Inc.
     Assessment of the Environmental Benefits of the San Antonio and Austin Aquifer Protection
     Initiatives. 2014 – 2015. Directed assessment of impacts, efficiencies, and return on investments of land
     conservation activities on the San Antonio and Austin aquifer protection.
     Technical Review of Metals TMDL and Resulting Permit Limits. 2013 – 2014. Conducted technical
     review for a confidential client in a watershed influenced by historical mining activities.
     Review of Little Spokane River TMDL Modeling. 2013. Conducted technical review of planned total
     maximum daily load for the Little Spokane River on behalf of the Washington Department of Fish and
     Wildlife. The review considered water quality data, study design, appropriateness of water quality model,
     and appropriate methods for including fish hatchery data into TDML development.
     Evaluation of Modeling Approaches for the Developing Site-Specific Nutrient Criteria. 2012-2013.
     Directed the development of a modeling tool box and associated guidance document designed to assess
     nutrient impacts on water quality for the Water Environment Research Foundation.
     Water Sustainability Assessment for Altria. 2012 – 2013. Conducted assessment of water risks
     associated with agricultural activities in five target watershed in the eastern United States.
     Technical Review of CREMS Phase 4 Models. 2012-2013. Directed review of the Phase 3 of the Lower
     Colorado River Authority’s (LCRA) long-term Colorado River Environmental Models (CREMs)
     watershed and reservoir modeling program. The review is focused on ensuring the SWAT watershed


                                                                                                                 000688
Case 2:15-cv-00201-SMJ        ECF No. 421-25         filed 01/28/20     PageID.22457 Page 28 of 56



     Dilks Expert Report                                                                        10/10/2019

     model and the CE-QUAL-W2 model applications will be scientifically sound so that the models will have
     utility for evaluating future water quality conditions in response to various watershed management
     activities.
     Development of Statewide TMDLs for Mercury and PCBs – Michigan. 2011 – 2013. Senior advisor
     for statewide TMDLs for mercury and PCBs in Michigan. Developed a QAPP for secondary data and
     modeling, developing TMDLs and monitoring recommendations, participation in public meetings and
     ongoing coordination with EPA Region 5 and Michigan DEQ.
     Expert Witness Support on Proposed Florida Water Quality Standards. 2011-2012. Provided expert
     witness support to Clay County Utility Authority as an intervenor on behalf of the Florida Department of
     Environmental Protection regarding a petition to invalidate proposed statewide water quality criteria for
     nutrients.
     Development of Watershed Protection Plan for Lower Dunkard Creek. 2011- 2012. Developed draft
     watershed plan and water quality models designed to remediate acid mine drainage in Lower Dunkard
     Creek, Pennsylvania.
     Water Quality Modeling of Little Black Creek Watershed. 2011-2012. Directed application of a
     linked LSPC-WASP model to determine effluent limits compliant with numeric nutrient criteria for two
     water reuse facilities in Clay County, FL.
     Assessment of Alternate Approaches to TMDL Development for PFOS in the Mississippi River.
     2011. Reviewed available data related to impairment of the Upper Mississippi due to perfluorooctane-
     sulfonic acid (PFOS) and provided a range of alternate TMDL approaches to the Minnesota Pollution
     Control Agency.
     Review of Water Quality Impacts for Inland Empire Paper. 2011. Reviewed phosphorus
     bioavailability data and directed CE-QUAL-W2 simulations defining dissolved oxygen concentration in
     Lake Spokane resulting from different levels of phosphorus removal.
     Review of Minnesota Watershed Management Plans. 2011. Directed review of 40 watershed
     management plans for the Minnesota Pollution Control Agency to determine the extent to which they
     would satisfy review requirements for serving as total maximum daily loads.
     Water Sustainability Assessment for Ocean Spray. 2010 – 2011. Conducted assessment of water risks
     associated with Ocean Spray facilities nationwide. Directed assessment of contribution of Ocean Spray to
     water quality impairment in the Wisconsin River.
     Mixing Zone Assessment for Vallejo, CA. 2010 – 2011. Principal investigator modeling the mixing
     zone required for municipal wastewater discharges into Mare Island Strait and Carquinez Strait near
     Vallejo, California.
     Review of Zone of Inhibited Mixing Relative to Dissolved Oxygen Standards in Gulf Island Pond,
     2010 – 2011. Directed review of temperature and dissolved oxygen profiles and calculated vertical
     diffusivity coefficients to determine depth at which inhibited mixing precluded compliance with dissolved
     oxygen standards.
     Quantifying Benefits and Costs of Watershed Restoration near PepsiCo Facilities Worldwide. 2010-
     2011. Conducted pilot assessments to provide information on the benefits and costs of a variety of
     watershed restoration activities, in support of PepsiCo’s pledge to achieve a net positive water impact.
     This work is being conducted in the vicinity of existing PepsiCo bottling facilities in North America,
     Europe, India, and China.
     Technical Review of CREMS Phase 3 Models. 2010-2011. Directed review of the Phase 3 of the Lower
     Colorado River Authority’s (LCRA) long-term Colorado River Environmental Models (CREMs)
     watershed and reservoir modeling program. The review focused on ensuring the SWAT watershed model


                                                                                                                 000689
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20      PageID.22458 Page 29 of 56




     Dilks Expert Report                                                                       10/10/2019

     and the CE-QUAL-W2 model applications will be scientifically sound so that the models will have utility
     for evaluating future water quality conditions in response to various watershed management activities.
     Water Quality Modeling Assessment of Fountain Lake. 2010. Developed lake eutrophication model
     and conducted simulations to determine effectiveness of different management measures to control algal
     growth in Fountain Lake.
     Review of Missouri Nutrient TMDLs. 2010. Reviewed, and provided formal comment on, a series of
     total maximum daily loads for nutrients prepared by the Missouri Department of Natural Resources.
     Mixing Zone Assessment for Marin, CA. 2010. Directed mixing zone modeling required for municipal
     wastewater discharge into San Francisco Bay.
     Review of Proposed Nutrient Standards for State of Florida. 2010. Conducted technical analyses and
     prepared formal comments on EPA’s “Water Quality Standards for the State of Florida’s Lakes and
     Flowing Waters; Proposed Rule” for the Everglades Agricultural Area, Environmental Protection
     Division.
     Reasonable Potential Assessment for Nonylphenol: 2010. Conducted reasonable potential assessment
     for nonylphenol and nonylphenol precursors for DC Water.
     Expert Review of Thermal Mixing Zone in the Ohio River. 2010. Provided expert support in
     reviewing the assessment of the impact of a cooling water discharge to the Ohio River in terms of mixing
     zone size.
     Expert Review of Thermal Mixing Zone in the Hudson River. 2007-2009. Provided expert support in
     reviewing the assessment of the impact of a cooling water discharge to the Hudson River, in terms of
     mixing zone size and impact on biota.
     Technical TMDL Evaluation Framework for the Electric Power Research Institute. 2009. Directed
     development of a protocol for use by the power generation community to evaluate the calculation,
     allocation, and implementation of a draft TMDL. The report helps power generators navigate the TMDL
     review process in the context of a “road map” by describing potential pathways and illustrates key
     elements of a TMDL that must be evaluated during a review.
     Hayward Marsh Mixing Zone Assessment. 2009. Principal investigator modeling the mixing and water
     quality impacts of municipal wastewater discharged into a treatment wetland and subsequently into South
     San Francisco Bay.
     Development of Lake Ontario PCB TMDLs. 2009-2011. Developed Margin of Safety approach and
     Implementation Plan in support of TMDL development for EPA Region 2 and New York State
     Department of Environmental Conservation.
     Expert Consultation on Cutler Reservoir TMDL. 2009. Retained to assist in the revision of the draft
     Cutler Reservoir TMDL to address comments that were raised during the public comment period.
     Review, Evaluation, and Proposal of Watershed Methodologies for Cross-Pollutant Trading, for the
     Electric Power Research Institute. 2009. Directed the evaluation of methods used or proposed for cross-
     pollutant water quality trading. The report formulated recommended methods for trading to achieve
     greatest environmental benefit. Case studies and modeling focused on ammonia, and reductions in loads
     of other contaminants to achieve the same water quality benefits as reductions in loads of ammonia.
     Assessment of Water Quality Impacts of Increased Wastewater Discharge to Fox River. 2009.
     Directed calibration and application of QUAL2K model to assess chlorophyll a and dissolved oxygen
     impacts of increased wastewater flow from the Fox River Water Reclamation District’s West WWTP on
     the Fox River.



                                                                                                                000690
Case 2:15-cv-00201-SMJ         ECF No. 421-25         filed 01/28/20      PageID.22459 Page 30 of 56




     Dilks Expert Report                                                                          10/10/2019

     Water Pollution Control Training for the Chinese Ministry of Environmental Protection. 2009. Dr.
     Dilks conducted a weeklong training seminar at the Chinese Research Academy of Environmental
     Sciences in Beijing, designed to inform the Ministry and its respective provincial agencies on the methods
     used in the U.S.to address problems of transjurisdictional pollution.
     Expert Witness Support Related to Interbasin Water Transfer. 2008 – 2009. Provided expert
     testimony for the State of North Carolina to verify the State’s conclusion that the proposed interbasin
     water transfer from the Catawba River Basin would not cause adverse hydrologic or water quality
     impacts.
     Litigation Support for a Food Processor in the Illinois River Watershed. 2008-2009. Provided
     technical support to an expert witness pertaining to phosphorus impacts in the Illinois River watershed
     and transboundary watersheds in eastern Oklahoma and other states.
     Chicago Area Waterways Habitat Evaluation and Improvement Study, Chicago, Illinois. 2008 -
     2009. Provided senior technical review of ecological study of the Chicago Area Waterways, nearly 90
     miles of heavily modified urban waterways, to evaluate the present ecological condition and determine
     the potential for improvement of physical habitat to support fish. Project included development and
     application of a customized habitat index for the system.
     Water Quality Assessment Services for Updating the CSO LTCP for the Louisville Jefferson
     County Metropolitan Sewer District. 2007 – 2009. Project officer for development of a water quality
     data report, Ohio River model update, and development of a water quality compliance strategy.
     Beaver Slough Sphaerotilus natans TMDL. 2008. Project Officer for a TMDL to reduce slime in a 16-
     mile segment of the Mississippi River, which includes Beaver Slough. Oversaw development of a QAPP
     and Baseline Data Research Report. Provided guidance on field sampling and assisted with TMDL
     development. TMDL has been approved.
     Consent Decree Response using Adaptive Watershed Management, Sanitation District No. 1 (SD1)
     – Kenton, Campbell, Boone Counties, KY. 2006 – Present. Project Officer responsible for
     comprehensive tools for the assessment and ranking of watershed pollutant sources, including sewer
     overflows, to develop 14 watershed plans for a three-county area. Work is being conducted to satisfy the
     terms of the country’s first wet weather consent decree based on the principles of adaptive watershed
     management.
     Expert Review and Litigation Support for Reservoir TMDL. 2005- 2010. Provided technical review
     of QUAL-2E and WASP water quality modeling conducted in support of the Gulf Island Pond, ME,
     dissolved oxygen TMDL. Identified errors in existing WASP model and conducted calibration of the
     corrected model. Provided expert testimony regarding these modeling issues and their effect on the
     TMDL.
     Savannah Harbor Dissolved Oxygen TMDL Review. 2004-2009. Directed review of the EPD-RIV1
     model, a variation of the U.S. Army Corps of Engineers CE-QUAL-RIV1 model, EFDC, and WASP7 to
     the Savannah River and Savannah Harbor.
     Total Maximum Daily Load Development for the Truckee River, Nevada. 2003-2016. Project Officer
     overseeing TMDL development for the City of Reno, Nevada. LimnoTech was evaluating revising the
     current nutrient TMDL to include new data, HSPF water quality modeling, river restoration projects, and
     potential river operation scenarios. The goal of the project was to determine a scientifically defensible
     TMDL for the Truckee River and to develop an economically feasible Waste Load Allocation that is
     protective of water quality criteria and beneficial uses for the Truckee Meadows Water Reclamation
     Facility.




                                                                                                                  000691
Case 2:15-cv-00201-SMJ         ECF No. 421-25         filed 01/28/20      PageID.22460 Page 31 of 56



     Dilks Expert Report                                                                          10/10/2019

     Peer Review of Grand River Water Quality Modeling. 2009. Provided external peer review of water
     quality monitoring and modeling being conducted in support of treatment plant expansion for the
     municipalities of Kitchener and Waterloo, Ontario.
     Reasonable Potential Determination for District of Columbia Water and Sewer Authority: 2007-
     Present. Conducted reasonable potential and required monitoring frequency assessment for metals and
     volatile organic compounds in support of NPDES permit renewal for the Blue Plains AWWTP discharge
     to the Potomac River
     Litigation Support for Alleged Impacts of Proposed Wastewater Treatment Plant Discharges on
     Cincinnati’s Water Supply. 2004 – 2008. Provided expert testimony to demonstrate that a new
     advanced wastewater treatment plant discharge upstream of Cincinnati, Ohio’s water intake would be
     sufficiently mixed to minimize risk of contaminating the city’s drinking water supply.
     Anacostia River Daily TMDLs. 2006 – 2008. Assisted EPA Region 3 in converting TSS, BOD and
     nutrient TMDLs from seasonal load allocations to daily allowances, in accordance with a District Court
     ruling that TMDLs must be expressed on a daily basis. Developed a range of approaches that could be
     used to convert TMDLs to a daily basis, worked with the regulatory agencies to select the specific
     approach(es) to be applied to the Anacostia, and oversaw their implementation.
     Development of TMDLs for Watersheds in Illinois. 2003-2008. Directed the compilation of
     information to support watershed characterization, modeling recommendations, and assessment of data
     adequacy to support the modeling for numerous watersheds in central and southern Illinois. Subsequent
     project phases will involve development of TMDLs for each watershed. This work will conclude with
     public meetings in each of the project watersheds, to share and solicit feedback on the TMDL
     implementation plan.
     Total Maximum Daily Load (TMDL) Development for Utah Reservoirs. 2007. Project Officer for
     development of TMDLs for the Brough, Steineker, and Redfleet reservoirs in Utah, on behalf of the State
     of Utah.
     Phase 2 of the Lake Travis (Texas) Model Development. 2004-2007. Senior technical reviewer
     providing technical assistance to the Lower Colorado River Authority (LCRA) for the development of
     watershed and reservoir water quality model(s) for Lake Travis, a major water supply source in central
     Texas as part of the LCRA’s long-term Colorado River Environmental Models (CREMs) effort program.
     LimnoTech is specifically assisting the LCRA with the second phase of model development and
     application, including a hydrologic and water quality model of the watershed and the linkages required to
     simulate water quality conditions in Lake Travis.
     Development of Integrated Watershed Monitoring Plan and Watershed Health Index. 2004-2006.
     Served as Project Manager for this project that integrated stormwater, receiving water quality, and
     biological monitoring into a coordinated monitoring plan. Developed a Watershed Health Index for the
     Tualatin River watershed that integrated riparian habitat, physical condition, water quality, and biological
     health.
     Watershed Characterization Process. 2005-2006. Project Officer. Developed conceptual processes to
     characterize watersheds for ranking, to determine priority watersheds for implementation activities.
     Developed a conceptual process to identify specific data needs to support watershed ranking. Applied the
     conceptual processes to a data-rich and data-poor watershed to illustrate how the characterization and data
     needs assessment would proceed.
     Lake and Watershed Water Quality Evaluation, Houston, Texas. 2004-2005. Directed assessment of
     factors affecting water quality at a water treatment plant intake on a lake in Houston, Texas. The
     assessment included a review of watershed sources of solids and organic carbon, a review of historic lake
     water quality, and an evaluation of hydrodynamic factors affecting lake circulation and contributing to



                                                                                                                    000692
Case 2:15-cv-00201-SMJ         ECF No. 421-25        filed 01/28/20      PageID.22461 Page 32 of 56



     Dilks Expert Report                                                                         10/10/2019

     irregular water quality at the plant intake. The study provided guidance for the plant owners concerning
     major sources of water quality impedances, and recommendations for further monitoring to serve as an
     “early warning system” for future adverse impacts on water quality.
     Water Quality Modeling in Support of Total Maximum Daily Load (TMDL) Development for Two
     Watersheds in Texas. 2004-2005. Oversaw the development of water quality models for bacteria and
     dissolved oxygen on Sandies and Elm Creeks and the Atascosa River outside San Antonio, Texas.
     LimnoTech provided technical support to the Conrad Blucher Institute for Surveying and Science (Texas
     A&M University) for both receiving water and watershed modeling to support the development of
     TMDLs for the Texas Commission on Environmental Quality (TCEQ).
     Application of a Hydraulic Model for Superfund Site. 2004 – 2005. Directed application of HEC-RAS
     hydraulic model to address management questions related to the feasibility of potential remedial design
     options for a Superfund site located in the eastern U.S.
     Water Quality Modeling of Columbia Slough, OR. 2004. Developed and applied water quality model
     to determine the impact of airport deicing loads on dissolved oxygen concentrations in the Columbia
     Slough in Portland, Oregon.
     Water Supply Suitability Assessment. 2004 – 2005. Directed assessment of watershed erosion potential,
     sources of disinfection byproduct precursors, and reservoir circulation patterns for a confidential client.
     Water Quality Modeling Training for City of Reno and Sparks, Nevada. 2003. Provided the cities
     with extensive training on the Truckee River modeling framework. Day 1 topics included an overview of
     the Truckee River HSPF model and its suitability for use as a management tool, and Day 2 provided a
     detailed look at the model’s development and calibration. The training was conducted over a two-day
     period in Reno, Nevada. Over 30 stakeholders attended the training session.
     Estuarine Dilution Analysis to Support EPA Policy Evaluation. 2003 – 2004. Directed the evaluation
     of alternate estuary water quality models for suitability to assess benefits of regulation and policy
     changes.
     Development of the Rock Creek Watershed Toxics TMDLs. 2002 - 2004. Provided senior technical
     review of a project for EPA Region 3 to develop TMDLs for metals and organics in the Rock Creek
     watershed.
     H.L. Mooney Wastewater Treatment Plant Permit Review. 2003 - 2005. Supervised review of the
     Virginia DEQ Permit for this facility, including a detailed investigation into the ammonia limits
     calculated for a complex estuary environment.
     Spokane River/Long Lake Use Attainability Analyses in Response to TMDL Development. 2003-
     2005. Directed several series of scenarios for the Spokane River and Long Lake using the calibrated CE-
     QUAL-W2 model of the river in Washington in conjunction with a separate CE-QUAL-W2 application
     for the river in Idaho to provide upstream boundary conditions. Work included hydraulic and loading
     modifications to the model, developing post-processing programs, and compiling comparisons of model
     results versus criteria. Prepared time series and profile analyses at critical modeling locations.
     Development of a Model Sediment TMDL Protocol. 2003 – 2004. Directed development of a technical
     protocol for the development of sediment-related TMDLs, with particular focus on controlling the
     impacts of construction stormwater sources.
     Water Quality Modeling Analysis and TMDL Review, Spokane River, Washington. 2001-2005.
     Directing application of near-field and far-field water quality models to evaluate attainment potential for
     metals, ammonia, CBOD and temperature as part of planning for a proposed municipal wastewater
     discharge to the Spokane River. Providing technical review of CE-QUAL-W2 modeling of Spokane River
     and Long Lake in support of TMDL development efforts.



                                                                                                                   000693
Case 2:15-cv-00201-SMJ         ECF No. 421-25         filed 01/28/20      PageID.22462 Page 33 of 56




     Dilks Expert Report                                                                          10/10/2019

     Assessment of Water Quality Issues Associated with the Deepening of a Water Supply Reservoir.
     2003. Directed water quality assessment, including development of a CE-QUAL-W2 hydrodynamic/water
     quality model for a confidential client.
     Development and Testing of a Watershed Protocol for Implementing Wet Weather Controls in
     Northern Kentucky. 2001 – 2004. Directing the development of a protocol for assessing wet weather
     water quality impacts on streams located in three counties in Northern Kentucky. The protocol was tested
     on Banklick Creek, which has known wet weather impacts. The final report presented the protocol and a
     summary of the application of the protocol.
     Assessing the Feasibility of Effective Watershed Management in Northern Kentucky through the
     NPDES Permitting Process. 2002 – 2004. Directed development of a conceptual model for a watershed-
     based permitting approach for Sanitation District No. 1 of Northern Kentucky provided integrated
     management of stormwater, combined sewer overflows, and wastewater treatment plant discharges.
     Project activities included assessing the feasibility of future implementation of the conceptual model.
     Watershed and Water Quality Modeling to Support a Watershed Assessment for Newton County,
     Georgia. 2002 – 2004. Directing development of a modified version of the Generalized Watershed
     Loading Functions (GWLF) model to simulate daily flow, phosphorus, sediment and fecal coliform
     bacteria. The outputs from this model were used to simulate the impact of future development and BMP
     implementation on in-stream water quality. The results of the modeling were used as the basis for the
     watershed protection and implementation plan.
     Platte Lake, Michigan Watershed Modeling Study. 2000 - 2004. Directed development of monitoring
     and modeling recommendations. Directed development and calibration of the BASINS watershed model
     for the Big Platte Lake watershed to estimate flows, sediment loads and phosphorus loads at multiple
     locations throughout the watershed. Other work on this project involved model calibration using event
     data and scenario model runs.
     Monte Carlo Modeling of Mixing Zone Impacts in the Sacramento River. 2000-2003. Directed
     Monte Carlo analysis using the DYNTOX model and the results of a three-dimensional hydrodynamic
     model to predict water quality impacts in the Sacramento River.
     Water Quality Modeling in Support of Discharge Feasibility Analysis for Manistee Lake, Michigan.
     2002-2003. Directed modeling analysis of proposed industrial wastewater discharge to the Manistee Lake.
     Project involved assessment of nutrient impacts to lake under various discharge location alternatives and
     phosphorus loading scenarios.
     Development of Computer Tool to Calculate Sediment Erosion from Development. 2002 – 2003.
     Directed development of an assessment tool to calculate sediment erosion from new development. The
     tool contains an interactive user-friendly interface that developers and planners can use to calculate
     sediment erosion from a site, based on the site plan, soil properties and the application of various
     combinations of best management practices. The resulting sediment load from the site was calculated by
     the tool and compared to a sediment load criterion that is expected to be protective of aquatic life in the
     nearby receiving water bodies.
     Assessment of TMDL Results for Buxahatchee Creek, Alabama under Various Levels of Model
     Complexity. 2002 – 2003. Conducted TMDL modeling of the Buxahatchee Creek using the Alabama
     DEM SWQM model and the QUAL2K model. The models were applied at four levels of complexity,
     ranging from simple Streeter-Phelps kinetics to full simulation of phytoplankton and periphyton, to
     determine how effluent limitations varied in response to uncertainty in each level model of model
     application.




                                                                                                                   000694
Case 2:15-cv-00201-SMJ          ECF No. 421-25          filed 01/28/20       PageID.22463 Page 34 of 56




     Dilks Expert Report                                                                              10/10/2019

     Evaluation and Design of an Improved TMDL Process. 2000 – 2003. Served as project manager of a
     three-year study for the Water Environment Research Foundation designed to evaluate the existing
     TMDL development process and develop and test improved approaches.
     Method Development for Addressing Narrative Criteria in TMDLs. 2001 – 2003. Directed review
     and assessment of existing approaches to incorporate narrative criteria into TMDL process for the Water
     Environment Research Foundation. Developed a series of guiding principles to improving upon existing
     methods, with a focus on determining impairment, defining causes of impairment, and selecting TMDL
     endpoints.
     Water Quality Modeling and Assessment in Support of the Southerly District CSO Phase II
     Facilities Plan. 1999–2003. Providing technical direction for the development and execution of the
     monitoring plans (both biological and conventional pollutants) for the CSOs and receiving waters, which
     include several small creeks and culverted systems, the Cuyahoga River, and Lake Erie. Directing
     development of the receiving water modeling work plans.
     U. S. EPA BASINS Training. 1999-2002. Instructor for course sponsored by U.S. EPA Office of
     Science and Technology, conducted at the University of Texas, Austin, Texas. Lectured on water quality
     modeling and TMDL development using EPA’s BASINS software.
     Assessment of Wet Weather Water Quality Impacts on the Ohio River. 1998-2004. Directed
     development of a water quality model of the Ohio River in the vicinity of Louisville, Kentucky. Providing
     technical oversight for the development of a river monitoring program to assess the impacts of wet
     weather pollutant loading.
     Easterly District CSO Phase II Facilities Plan. 1997–2003. Provided technical direction for the
     development and execution of the monitoring plans (both biological and conventional pollutants) for the
     CSOs and receiving waters, which include several small creeks and culverted systems, the Cuyahoga
     River, and Lake Erie. Directed development of the receiving water modeling work plans.
     Development of TMDL Work Plans for Massachusetts. 2001 – 2002. Directed the development of
     work plans for conducting 13 types of TMDLs for the Massachusetts DEP. The 13 types of TMDLs
     include bacteria (lake, river, coastal); chlorine (river, coastal); phosphorus (lake, river); nitrogen (coastal);
     un-ionized ammonia (river, coastal); and low DO/organic enrichment (lake, river, coastal). The purpose
     of these work plans was to summarize the steps involved in conducting each TMDL and the associated
     cost for each, assuming a low, medium, and high level of complexity.
     Pumpkinvine Creek, Georgia Watershed Modeling and Assessment. 2000 – 2002. Directed the
     development of a linked watershed and water quality model for the Pumpkinvine Creek watershed. Model
     development involved watershed characterization; water quality, flow and climatic data analysis; and
     calculation of point source loads. This model simulates flow as well as phosphorus, nitrogen, and
     sediment loads. The model was calibrated using data collected during 2000-2001, and was applied for
     future conditions to simulate the impact that future development, increased point source loads, and Best
     Management Practices will have on receiving water quality.
     Review of Models Being Used for Development of Total Maximum Daily Loads (TMDLs) and
     NPDES Discharge Permits. 2000-2002: Conducted technical review of models being used and
     considered for development of Total Maximum Daily Loads (TMDLs) and NPDES discharge permits for
     the American Chemistry Council.
     Final Bacteria TMDL for the Shawsheen River, Massachusetts. 2001 – 2002. Project Officer.
     Reviewed the Draft Bacteria TMDL prepared by LimnoTech for the Shawsheen River and responding to
     comments from the EPA and Massachusetts Department of Environmental Protection to finalize the
     bacteria TMDL.



                                                                                                                         000695
Case 2:15-cv-00201-SMJ         ECF No. 421-25        filed 01/28/20      PageID.22464 Page 35 of 56



     Dilks Expert Report                                                                         10/10/2019

     Shawsheen River Sediment TMDL. 2000-2002. Directed development of TMDLs for sediment and
     habitat for the Shawsheen River, Massachusetts.
     Mississippi River Literature Review in Support of Sediment TMDL Development. 2001. Directed
     review of water quality standards, identification of potential indicators of impairment, and review of
     information in support of an EPA work assignment to assist the State of Iowa and EPA in determining
     whether sediment or turbidity is causing impairment of the designated uses assigned to the Mississippi
     River in Iowa.
     Mixing Zone Study, Willamette River, Wilsonville, Oregon. 2001. Directed analysis of the water
     quality impacts of municipal wastewater discharge to the Willamette River, as part of NPDES permit
     development.
     Permit Limit Development for Blue Plains AWWTP, Potomac River, Washington, District of
     Columbia. 2001. Project officer for mixing zone analysis of municipal wastewater discharges to the
     Potomac River, District of Columbia. Applied mixing zone models to the tidal Potomac environment and
     reviewed results to support development of discharge limits for ammonia and metals from the largest
     advanced wastewater treatment plant in the world.
     Lake Okeechobee Water Quality Model Uncertainty Analysis. 2000-2001. Directing development of
     water quality model uncertainty analysis to support calculation of a Margin of Safety for the Lake
     Okeechobee TMDL.
     Newport Bay TMDL Review. 1997-2001. Provided expert external review of TMDLs for nitrogen,
     phosphorus, sediments, and bacteria for Newport Bay, California.
     Expert Assistance for Lake Mead Water Quality Planning. 2000-2001. Participated in expert panel to
     review scientific data and provide guidance to local stakeholders regarding water quality ramifications of
     various outfall relocation issues in the Las Vegas area of Lake Mead.
     Mixing Zone Study, Tualatin River, Oregon. 1999-2000. Provided technical planning, direction and
     oversight for mixing zone analysis of a proposed municipal wet weather overflow to the Tualatin River,
     near Portland, Oregon.
     Development of Nationwide TMDLs. 1999-2000: Directed development of TMDLs at three sites
     nationwide to serve as case studies for the National Wildlife Federation.
     Application of a GIS Decision Support Tool to Urban Watershed Management in Fulton County,
     Georgia. 1999-2000: Directed watershed and water quality modeling using the BASINS interface to
     HSPF for several urban watersheds located within the City of Atlanta.
     Kanawha River Dioxin TMDL. 1999-2001. Directed development of TMDLs for dioxin in the
     Kanawha River, Armour Creek, and Pocatalico Creek, West Virginia. Defined TMDL targets based upon
     available water quality and fish tissue data; directed source assessment activities and water quality
     modeling. Selected final TMDL allocation and developed implementation/monitoring plan.
     Alcovy River Basin, Georgia Water Supply Watershed Protection Study. 1999-2001. Directed
     development and application of BASINS to simulate water quality within the Alcovy River watershed in
     Georgia. The calibrated model was applied for multiple future scenarios to forecast the impact that
     different development scenarios and BMPs will have on water quality within the Alcovy River watershed.
     Watershed model outputs were linked with a model of the Alcovy arm of Lake Jackson to simulate the
     impacts of phosphorus loads on this reservoir. Authored a report section summarizing the watershed and
     water quality modeling. The modeling section is part of a watershed management plan that was developed
     for the Alcovy River basin.
     Cherokee County Watershed Assessment. 1999-2001. Directed development and application of the
     GWLF watershed model to the Little River watershed, located primarily within Cherokee County,


                                                                                                                  000696
Case 2:15-cv-00201-SMJ         ECF No. 421-25         filed 01/28/20      PageID.22465 Page 36 of 56




     Dilks Expert Report                                                                          10/10/2019

     Georgia. The model simulated flow as well as sediment, phosphorus, fecal coliform, cadmium, lead and
     zinc loads from numerous subwatersheds. The model also simulated in-stream water quality. Model
     development involved the analysis of water quality and flow data, current and future land-use data,
     watershed characterization, the development of model inputs and calibration to flow and water quality
     data collected during the study. The calibrated watershed and water quality model was applied using
     future land use and point source loads for the year 2020 to simulate future in-stream water quality. The
     results of this study were presented to the Georgia Environmental Protection Division in a watershed
     management plan.
     TMDL Development for Standing Bear Lake, Nebraska. 1999-2000. Recommended a watershed and
     water quality modeling approach for use in TMDL development for the Standing Bear Lake reservoir
     located in Omaha, Nebraska. Assisted with watershed and reservoir water quality modeling for
     development of a TMDL for sediment and TSI indicators. Provided training in model use for NDEQ staff.
     Platte Lake, Michigan Watershed Modeling Study. 2000. Directed review of available data and reports
     as a basis for providing client with monitoring recommendations. Recommended a watershed model for
     application to the Big Platte Lake watershed for the estimation of total phosphorus, flow and sediment at
     multiple locations throughout the watershed.
     Columbia Slough Discharge Evaluation and TMDL and Permitting Support for the Portland
     International Airport's Long-Term Deicing Control Plan. 1999-2000. Directed the use of CORMIX
     modeling to evaluate the extent of discharge-induced mixing from a stormwater outfall.
     Proposed Bacteria TMDL for the Shawsheen River, Massachusetts. 1999. Directed development of a
     fecal coliform TMDL case study for the Shawsheen River, Massachusetts. Acquired and evaluated
     existing water quality data; coordinated with both the Merrimack and Shawsheen River Watershed
     Councils, as well as the Massachusetts Department of Environmental Protection; identified and evaluated
     potential sources of fecal coliform; assessed water quality impacts from point and nonpoint sources;
     developed recommendations for additional data collection to develop a more rigorous TMDL; co-
     authored the TMDL.
     Expert Eutrophication Model Review for the Truckee River Nutrient TMDL. 1998-1999. Directed
     review of eutrophication model and coordination of Blue Ribbon Review Panel activities in support of the
     Truckee River TMDL. Directed update of existing river model to include detailed periphyton simulation
     within the HSPF framework.
     Wet Weather Overflow Discharge Feasibility Assessment, Fanno Creek, Oregon. 1999. Directed
     technical evaluation of the feasibility of a proposed wet weather overflow outfall to a tributary to the
     Tualatin River, using hydrologic, hydraulic, and mixing zone analyses. Provided technical planning,
     direction and oversight, project management.
     Litigation Support for a Commercial Laundry Facility in Caspian, Michigan. 1999. Conducted
     assessment of the relative environmental impacts of acid mine drainage and a commercial laundry in
     preparation for expert testimony.
     Lee/Rickett Road Drainage Study. 1999. Directed evaluation of water quality impacts from proposed
     storm drainage alternatives. Evaluated impacts from flooding and from phosphorus loads on the Huron
     River and Strawberry Lake.
     Peer Review of Draft Ohio River Dioxin TMDL. 1999. Conducted a scientific review of draft modeling
     and TMDL development efforts for dioxins in the Ohio River.
     Updated Water Quality and Phosphorus Loading Analysis of the Coldwater Chain of Lakes. 1997-
     2000. Provided project oversight and technical assistance to a study of the watershed and point source
     nutrient loads and impacts to the Coldwater chain of lakes.



                                                                                                                 000697
Case 2:15-cv-00201-SMJ         ECF No. 421-25        filed 01/28/20      PageID.22466 Page 37 of 56



     Dilks Expert Report                                                                         10/10/2019

     Westerly District CSO Phase II Facilities Plan. 1997–1999. Provided technical direction for the
     assessment of the impacts of combined sewer overflows (CSOs) for the Westerly district of the Northeast
     Ohio Regional Sewer District’s (NEORSD) combined sewer overflows (CSOs) in Cleveland, OH.
     Managing the application of receiving water modeling to assess the impacts of CSO, stormwater, and
     upstream pollutant loads on the Cuyahoga River, Rocky River, and Lake Erie, and documented results.
     Developing the recommended water quality modeling options for assessing the water quality benefits of a
     Long-term Control Plan.
     Water Quality Modeling for Silver and Brush Creeks, Oregon. 1997-1998. Directed water quality
     modeling, using QUAL2E, of Silver and Brush Creeks, Oregon, in support of an increased wastewater
     discharge permit application.
     EPA Nutrient Criteria Guidance. 1998. Authored chapter on use of models in assessing nutrient criteria
     for estuaries.
     Expert TMDL Assistance. 1998. Conducted expert review of Hillsdale Lake phosphorus TMDL as part
     of EPA’s TMDL SWAT team.
     Spokane River Water Quality Management Plan: Supporting Studies and Analyses. 1997–1998.
     Managing the application of eutrophication models CE-QUAL-W2 and QUAL2E to the Spokane River,
     and Quality Control/Quality Assurance planning for monitoring and additional modeling.
     Mixing Zone Model Review and Guidance for the Ohio River. 1997-1999. Directing review and
     evaluation of mixing zone model procedures currently applied by states issuing permits to the Ohio River,
     and developing recommendations for consistent mixing zone analyses across states.
     Guidelines for Determining Background Water Quality Conditions. 1997-1999. Managed
     development of statistical procedures for guidance for determining in-stream water quality conditions for
     the Ohio River in development of WQBELs.
     Eutrophication and Salinity Model Review in Support of the Tampa Water Resource Recovery
     Project. 1996-1998. Conducted eutrophication modeling assessment of the water quality impacts of a
     reclaimed water discharge on the Tampa Bypass Canal.
     Evaluation and Refinement of Fox River and Green Bay Models. 1997-Present. Technical review and
     evaluation of PCB fate and transport models in the Fox River/Green Bay system in support of the
     feasibility study. Directing model uncertainty analyses.
     Nitrate and Sediment Modeling of the Lake Decatur Watershed in Illinois. 1996-1997. Project
     Manager. Coordinated the analysis of nitrate loads to and concentrations within Lake Decatur, Illinois, in
     response to alternative fertilization practices in the watershed.
     Lake Lanier Water Quality Modeling Study. 1995-1998. Directed the development of a linked
     watershed/water quality model and mixing zone models for the Lake Lanier basin in Georgia. This model
     will be used to predict loads to the reservoir under various future development scenarios.
     Assessment of Wet Weather Quality Impacts on the Ohio River. 1996-1998. Directed the
     development of a linked watershed/water quality model for the 10,000-square-mile watershed near
     Cincinnati, Ohio, as part of a U.S. EPA demonstration project
     Mathematical Modeling of PCB Fate and Transport in the Hudson River in support of
     Reassessment of Remedial Alternatives. 1996-1998. Provided project oversight on PCB modeling
     activities.
     Consulting Services to Toxaphene Investigation of the Great Lakes. 1996-1998. Provided project
     oversight and investigation into the sources and modeling regarding the fate of toxaphene in the Great
     Lakes.



                                                                                                                  000698
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20     PageID.22467 Page 38 of 56



     Dilks Expert Report                                                                       10/10/2019

     Las Vegas TMDL Assessment. 1996-1998. Reviewed modeling activities and future TMDL scenarios
     for Las Vegas Watershed and Bay.
     Monte Carlo Discharge Analysis for Storm Water Retention Pond on Tittabawassee River to
     Ensure Water Quality Standards. 1996-1997. Provided project oversight on probabilistic modeling
     analysis of stormwater impacts.
     Preparation of Case Studies for EPA Guidance Manual of Nutrients/Eutrophication Assessment.
     1995-1996. Managed the development of two case studies to be included in the EPA technical guidance
     manual for performing TMDLs for nutrients.
     Revision of EPA’s DYNTOX Model for TMDL Guidance. 1996. Directed revision of EPA’s
     DYNTOX Model and User’s Manual to facilitate its use in development of Total Maximum Daily Loads.
     Dissolved Oxygen Model Calibration for Spokane River in Support of Wastewater Facilities Plan.
     1996. Calibrated water quality model of the Spokane River.
     Development of a Watershed Management Plan for Lake Varner. 1996. Directed watershed and
     reservoir modeling in support of a watershed management plan to protect a drinking water supply.
     Application of a Coupled Primary Productivity-Exotic Species Model for Saginaw Bay, Lake
     Huron. 1995-1996. Revised zebra mussel bioenergetic model to account for selective rejection of blue-
     green algae.
     Preparation of a Mixing Zone Guidance Manual for the American Petroleum Institute. 1995-1996.
     Directed preparation of technical chapters of guidance manual on mixing zone assessment for American
     Petroleum Institute.
     Assessment of WASP Modeling of the North Saskatchewan River for the City of Edmonton,
     Alberta, Canada. 1995-1996. Directed review of WASP modeling used for wasteload allocation
     purposes in the North Saskatchewan River.
     Enhancement of the Simplified Method Program - Toxics (SMPTOX) to Predict Non-Ionic Organic
     Concentrations in Sediments. 1995. Directed development of WindowsTM-based model predicting
     toxics concentrations in the water column and sediments.
     Revision of DYNTOX and DESCON Models in Response to EPA’s Revision of Aquatic Life Metal
     Criteria. 1995. Directed revisions of DYNTOX and DESCON model codes and User’s Manual to
     conform with EPA guidance regarding bioavailability of metals.
     Review of Spokane River TMDL in Support of Facilities Planning. 1995-1996. Directed review of
     water quality modeling and nonpoint assessment for Spokane River ID/WA and eutrophication
     assessment of Long Lake, Washington.
     Wasteload Allocation Modeling for the City of Lincoln, Nebraska Wastewater Treatment Plants.
     1994-1996. Evaluated and applied a range of water quality models to define effluent ammonia limits for
     the City of Lincoln, Nebraska, that are protective of water quality.
     Mathematical Modeling of PCB Fate & Transport for Hudson River PCB in Support of
     Reassessment of Remedial Alternatives. 1993-1995. Managed application of physicochemical and food
     chain PCB models for the Lower Hudson River to determine system response to remedial alternatives.
     An Ecosystem Modeling Study of Saginaw Bay: Impacts of Long-Term Loading Reductions and
     Invasion by the Zebra Mussel. 1991-1995. Developed and applied zebra mussel bioenergetic model to
     estimate potential change in trophic response to nutrient loads caused by zebra mussels.
     EPA Regional Training Workshops on Development of Total Maximum Daily Loads. 1993-1995.
     Managed and served as lead presenter for a series of nationwide technical training workshops explaining
     the development of TMDLs.


                                                                                                               000699
Case 2:15-cv-00201-SMJ       ECF No. 421-25        filed 01/28/20     PageID.22468 Page 39 of 56




     Dilks Expert Report                                                                    10/10/2019

     Evaluation of Mixing Zone Models for Produced Water from Oil and Gas Operations in the Gulf of
     Mexico. 1993-1994. Provided expert review of the applicability of several models to determine which
     would be most appropriate for general NPDES permit development. Resolved dispute between EPA and
     industry consultants.
     Development of Caloosahatchee Estuary Salinity Model. 1993. Managed WASP model application to
     predict estuarine salinity distribution in response to a wide range of freshwater inflows.
     Documentation of CORMIX Mixing Zone Model Revisions for U.S. Environmental Protection
     Agency. 1993. Reviewed applicability of DRBC-sponsored changes to the model CORMIX designed to
     facilitate estuarine mixing zone analysis.
     Development of a Multi-Branched Stream Toxics Model for Wasteload Allocation Purposes for
     Pennsylvania DER. 1993. Managed development of C-language watershed-based expert system for
     performing water quality simulation and effluent permitting
     Testing the Use of Computer Models for NPDES Permit Development to Protect Sediment Quality.
     1992-Present. Directed application of water and sediment quality models for four hydrophobic organic
     chemicals in a Louisiana estuary and six metals in a Massachusetts/Rhode Island river.
     Water Quality Analysis and Modeling in Support of NPDES Requirements for the Expansion of the
     Lower Potomac Pollution Control Plant, Fairfax Co., Virginia. 1992-1993. Managed application of
     hydrodynamic, toxic pollutant, conventional pollutant/eutrophication, and mixing zone models to
     determine water quality impacts of alternate discharge locations.
     Development of a Demonstration Total Maximum Daily Load for Silver Creek, Arizona for Use in
     EPA Training. 1992-1993. Managed development of watershed and receiving water quality models in
     support of TMDL development.
     Development of a Demonstration Total Maximum Daily Load for Paradise Creek in the Northwest
     in Support of EPA Training. 1992-1993. Managed development of watershed and receiving water
     quality models in support of TMDL development.
     Development of the User Friendly PC-Based DYNTOX Probabilistic Toxics Model for Use in
     NPDES Development. 1992-1993. Managed conversion of mainframe-based DYNTOX probabilistic
     model to user-friendly, PC-based platform.
     Determination of Mixing Zones for Three Dischargers in the Missouri River for EPA Region 7.
     1992-1993. Project manager for mixing zone model calibration to field dye survey data.
     Enhancements to Multi-SMP Surface Water Toxics Model for EPA Use in Assistance to States.
     1992-1993. Managed update of the Multi-SMP model to include refined user interface and additional
     modeling capabilities.
     Expert "SWAT Team" Assistance to U.S. EPA and States in Development of Total Maximum Daily
     Loads. 1992. Provided expert assistance to numerous states in developing total maximum daily loads.
     Eutrophication Modeling of Providence River and Upper Narragansett Bay, Rhode Island in
     Support of Dissolved Oxygen Restoration. 1992. Managed application of a eutrophication model to
     determine nutrient loading reductions required to restore dissolved oxygen to desired levels.
     Survey of Existing TMDLs for PCBs. 1992. Managed literature review of existing PCB modeling
     applications in support of proposed Great Lakes PCB TMDL.
     Presentation of Total Maximum Daily Load Modeling Approaches at EPA National Planning
     Workshops. 1992. Presented technical approaches to watershed-based water quality control at a
     nationwide series of EPA workshops.



                                                                                                            000700
Case 2:15-cv-00201-SMJ        ECF No. 421-25         filed 01/28/20      PageID.22469 Page 40 of 56




     Dilks Expert Report                                                                        10/10/2019

     Development of Phase II Screening Model for TCDD (Dioxin) in the Columbia River. 1991-1992.
     Directed application of a screening-level mass balance model to support development of a total maximum
     daily load (TMDL) for dioxin in the Upper and Lower Columbia, Snake and Willamette River Basins.
     Development of Draft Technical Guidance Manual for Performing TMDLs, U.S. EPA Office of
     Science and Technology. 1991-1993. Authored draft guidance manual containing TMDL case studies,
     along with expanded outline of guidance describing the TMDL development process.
     Development of a Modeling Protocol to Support NPDES Permit Limits to Protect Sediment
     Quality. 1991-1992. Managed development of a range of sediment quality models to be used for
     evaluation of Sediment Quality Criteria (SQC). Examined the nationwide impact of promulgation of
     SQC.
     Comparison of Toxic NPDES Permit Limits Developed Using Dynamic and Steady-State
     Approaches in Support of EPA Training Workshops. 1991-1992. Managed application of water
     quality and mixing zone models, and resulting permit derivation, to determine permit limits for toxic
     pollutants.
     Development of a Solids and Nutrient Demonstration Total Maximum Daily Load for San Luis
     Obispo Creek as a Case Study for EPA and State Regulatory Staff Training. 1991-1992. Managed
     development of watershed and receiving water quality models in support of TMDL development.
     Statistical Analysis of Rainfall Data for Five Cities in Support of EPA Interest in Design Storms for
     Combined Sewer Overflow Control Plans. 1991-1992. Managed statistical assessment of observed data
     on rainfall intensity, duration, and volume; provided guidance on selection of design conditions.
     Review of Mixing Zone NPDES Application for Pago Pago Harbor. 1991. Managed review for U.S.
     EPA Region 9 of UDKHDEN mixing zone model application.
     Development of a SMPTOX3 Surface Water Toxic Chemical Model for EPA to Improve
     Availability and Use of Models for Support of NPDES Permits. 1991. Managed development and
     testing of a variable-complexity water quality and sediment toxics model.
     Waste Load Allocation Modeling for Lead Mining Industry Discharges. 1991. Managed development
     of a surface water and bed sediment quality model for heavy metals.
     Toxics Modeling and NPDES Permitting Training Workshops for EPA and State Regulatory Staff.
     1990-1992. Managed and served as lead presenter for a series of nationwide technical training workshops
     explaining the development and application of water quality models for NPDES permitting.
     Support of Total Maximum Daily Load Water Quality Model Development for South San
     Francisco Bay. 1990-1991. Managed development of screening-level WASP model application using
     available data, and provided monitoring recommendations to collect data required to support more
     rigorous modeling.
     Analysis of Needs and Alternatives for Region 3 Estuarine Waste Load Allocation and Mixing Zone
     Assessments. 1990-1991. Reviewed available modeling approaches for estuarine mixing zones, provided
     recommendations to EPA.
     Toxic Model Update and Toxic Modeling Handbook for EPA. 1990-1991. Managed development and
     testing of a steady-state water quality and sediment toxics model.
     Fate and Transport Modeling in Support of the Columbia River Dioxin TMDL. 1990-1991.
     Developed and applied an environmental fate and transport model to support the conclusions of the
     Columbia River Dioxin TMDL, in response to a legal challenge of the TMDL developed by Region 10.




                                                                                                               000701
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20     PageID.22470 Page 41 of 56




     Dilks Expert Report                                                                      10/10/2019

     Technical Guidance for Narragansett Bay Waste Load Allocation Modeling. 1989-1992. Co-chaired
     Water Quality Modeling Advisory Board overseeing development of a dissolved oxygen wasteload
     allocation model for the Providence River and Upper Narragansett Bay.
     Modification and Enhancements to the Pennsylvania DER Water Quality Analysis Model. 1989-
     1991. Managed conversion of expert system dissolved oxygen model from Applesoft Basic to
     C-language.
     Technical Assistance to EPA in Development of Section 303(d) Wasteload Allocation Program
     Guidance. 1989-1991. Provided technical assistance to EPA on a wide range of issues related to water
     quality assessment and modeling.
     QUAL2E-UNCAS Modeling for use in EPA Technical Guidance Manual. 1989-1990. Managed
     modeling analysis and authored chapter on QUAL2E modeling for EPA technical guidance manual.
     Preparation of EPA Draft Permit Writer's Guide to Water Quality-Based Toxics Control for
     Marine and Estuarine Discharges. 1989-1990. Authored chapter on exposure assessment modeling,
     describing alternative modeling methodologies.
     Development of Procedures for Waste Load Allocation in Arthur Kill Estuary, U.S. EPA Region 2.
     1989. Developed wasteload allocation guidance manual for New Jersey DEP.
     Toxics Modeling Workshops for Training EPA and State Regulatory Personnel. 1989. Managed and
     served as lead presenter for a series of nationwide technical training workshops explaining the
     development and application of water quality models for NPDES permitting.
     Water Quality Modeling of Walloon Lake and Development of a Basin-Wide Watershed
     Management Plan. 1988-1989. Developed and calibrated multi-segment lake eutrophication model to
     predict the impact of watershed development on Lake Trout habitat.
     Development of Waste Load Allocation Technical Guidance Manual for Estuarine Systems on
     Behalf of EPA. 1988-1989. Co-authored two technical guidance manuals on estuarine wasteload
     allocation modeling.
     Training Workshop for EPA and State Regulatory Staff on Development of Water Quality Based
     Toxic Effluent Limits for NPDES Permits. 1988. Managed and served as lead presenter for a series of
     nationwide technical training workshops explaining the development and application of water quality
     models for NPDES permitting.
     Assistance to States in Identifying 304(l) Impacted Waterbodies: Candidate Lists for Six States for
     EPA. 1988. Managed review of state databases and files to develop lists of impaired waters.
     Development of a Dissolved Oxygen Model of the Bon Secour River and Intercoastal Waterway,
     Alabama. 1988. Managed water quality model application and conducted technology transfer training
     workshop for State and Regional staff.
     Development of a Dissolved Oxygen Model of the Amelia River Estuarine System to Assist in
     Determination of Effluent Limitations for a Pulp and Paper Mill. 1988. Managed development of
     WASP model of hydrodynamics and dissolved oxygen.
     Investigation of Wastewater Treatment Plant Effluents Impacts on Sweetwater Creek in Support of
     NPDES Permit Development. 1988. Managed field survey data collection and water quality model
     application to determine effluent limitations required in response to increased discharge flow.
     Dilution Modeling of Toxic Impairment in U.S. Estuaries due to Toxic Discharges to Develop List of
     Potentially Impaired Waters as Part of 304(l) Requirements. 1987-1988. Managed database
     development and model application for 161 pollutants in 96 U.S. estuaries.



                                                                                                            000702
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20     PageID.22471 Page 42 of 56




     Dilks Expert Report                                                                      10/10/2019

     Water Quality, Runoff and Sewer System Modeling in Support of Planning for Wayne County
     Combined Sewer Overflow Controls in the Rouge River Basin. 1980-1982, 1987. Applied water
     quality models to determine the dissolved oxygen impact of combined sewer overflows to the Rouge
     River.
     Development of a Screening Model for Lake Toxics Impacts for EPA to Evaluate the Impacts of
     Hazardous Waste Landfills. 1986-1987. Developed modeling methodology to determine if landfill
     controls designed for protecting riverine water quality would also be protective for lakes.
     Dissolved Oxygen Studies of the Potomac Estuary to Evaluate the Need for Wastewater Treatment
     by Nitrification. 1986-1987. Managed dissolved oxygen modeling and review; conducted Monte Carlo
     assessment of variability in algal productivity.
     Development of Prototype Pre- and Post-Processors for EPA Water Quality Models to Improve Use
     by Regulatory Staff. 1986. Managed development of user-friendly microcomputer interfaces for the
     QUAL2E and DYNTOX models.
     Toxics Modeling Workshops for Training EPA and State Regulatory Personnel in Their Use in
     NPDES Permitting. 1985-1987. Managed and served as presenter for a series of nationwide technical
     training workshops explaining the development and application of water quality models for NPDES
     permitting.
     Development of Interactive Microcomputer Programs on the Simplified Method for Conventional
     and Toxic Waste Load Allocation for EPA. 1985-1986. Managed the development of a user-friendly
     stream dissolved oxygen model.
     Development of a Monte Carlo Dissolved Oxygen Model for Evaluation of Waste Load Allocation
     for Michigan DNR. 1985-1986. Managed development of a user-friendly microcomputer model for
     performing probabilistic modeling analyses of receiving water quality.
     Critical Review of NPDES Effluent Limits for Fairfax County Virginia. 1983-1987. Developed,
     calibrated, and applied water quality models for dissolved oxygen and chlorophyll as part of NPDES
     permit review.
     Evaluation and Expert Testimony on the Impact of Zoning Restrictions on Water Quality in
     Occoquan Reservoir. 1983-1985. Developed, calibrated and applied watershed and receiving water
     quality models to determine the impact of urban development on a drinking water supply. Worked with
     lawyers during trial to prepare questions for opposition witnesses.
     Water Quality Monitoring and Modeling to Critically Evaluate and Revise NPDES Effluent Limits
     for the City of Owosso, Michigan. 1983-1984. Directed and designed field surveys; calibrated and
     applied dissolved oxygen model to determine appropriate permit limits to protect water quality.
     Modeling and Evaluation of PCB and PBB in Saginaw and Pine Rivers to Assess Needs for
     Sediment Remediation. 1983. Assisted in PCB model application to the Saginaw River.
     Concept Paper and Workshop for EPA to Introduce Specialized Uncertainty and Probability
     Analysis in NPDES Waste Load Allocations. 1982-1983. Reviewed alternative probabilistic modeling
     procedures for water quality assessment.
     Studies of Phytoplankton and Dissolved Oxygen Kinetics in Onondaga Lake. 1982-1983. Developed
     and calibrated microcomputer eutrophication model for Onondaga Lake.
     Critical Review of Stochastic Modeling Used by Iron and Steel Industry to Characterize Effluent
     Characteristics and Water Quality Impacts. 1982. Reviewed and critiqued stochastic water quality
     model application for U.S. EPA.



                                                                                                           000703
Case 2:15-cv-00201-SMJ          ECF No. 421-25       filed 01/28/20     PageID.22472 Page 43 of 56



     Dilks Expert Report                                                                        10/10/2019

     Hydrologic Modeling of Ellsworth Lake to Evaluate Effects of Withdrawals on Lake Levels. 1982.
     Conducted hydrographic survey, model development and application to determine cause of beach
     exposure.
     Evaluation of the Impacts of Grand Rapids Combined Sewer Overflows on Grand River Water
     Quality and the Need for Controls. 1980-1982. Developed, calibrated, and applied water quality model
     to determine dissolved oxygen impact of combined sewer overflows.
     Monitoring and Modeling of Washington, D.C. Impacts on Water Quality in the Potomac and
     Anacostia Rivers, and Rock Creek to Develop a Combined Sewer Overflow Control Plan. 1977-
     1982. Developed and applied hydrodynamic and water quality models for the Potomac and Anacostia
     Estuaries.

     Selected Publications
             Journal Articles
     Dilks, D. W. and R. T. James. Parameter uncertainty in a highly parameterized model of Lake
         Okeechobee. Lake and Reservoir Management. 27(4): 376-389. 2011.
     Bierman, V.J. Jr., J. Kaur, J.V. DePinto, T.J. Feist and D.W. Dilks. 2005. Modeling the Role of Zebra
         Mussels in the Proliferation of Blue-Green Algae in Saginaw Bay, Lake Huron. Journal of Great
         Lakes Research. 31:32–55. 2005
     Dilks, D. W. and P. L. Freedman. Improved Consideration of the Margin of Safety in TMDL
         Development. Journal of Environmental Engineering. 130(6):690-694. 2004.
     Freedman, P. L., A. D. Nemura, and D. W. Dilks. Viewing TMDLs as a Process, not a Singular Value:
         Adaptive Watershed Management. Journal of Environmental Engineering. 130(6):695-702. 2004.
     DePinto, J.V., P.L. Freedman, D.W. Dilks, and W.M. Larson. Models quantify the Total Maximum Daily
        Load process. Journal of Environmental Engineering. 130(6):703-713. 2004.
     Raghunathan, R. K., T. Slawecki, T.D. Fontaine, Z. Chen, D.W. Dilks, V.J. Bierman, Jr. and S. Wade.
        Exploring the Dynamics and Fate of Total Phosphorus in the Florida Everglades Using a Calibrated
        Mass Balance Model. Ecological Modelling. 142:247-259. 2001.
     Dilks, D. W. and J.F. Pendergast. A Comparison of Dynamic and Steady State Models for Determining
         Water Quality Based NPDES Limits for Toxics, Water Environment Research, Vol. 7, No. 2, pp.
         225-229. 1999.
     Freedman, P. L. and D. W. Dilks. A Watershed Event in Water Quality Protection. Water Environment
         and Technology, 6(9), 76-81. 1994.
     Freedman, P. L. and D. W. Dilks. Revised Methods Considered for Aquatic Life Criteria, Water
         Environment and Technology, March 1994.
     Dilks, D. W., J. S. Helfand, V.J. Bierman, Jr. and L. Burkhard, Field Application of a Steady-State Mass
         Balance Model for Hydrophobic Organic Chemicals in an Estuarine System, Water Science and
         Technology, 28:263-271. 1993.
     Dilks, D. W., R.P. Canale and P.G. Meier. Development of a Bayesian Monte Carlo Method for
         Determining Water Quality Model Uncertainty, Ecological Modeling, 62:149-162. 1992.
     Meier. P. G. and D. W. Dilks. Periphytic Oxygen Production in Outdoor Experimental Channels, Water
        Research, 18 (9):1137-1142. 1984.
     Dilks, D. W. and P.G. Meier. 1981. The Use of Coverslips in Estimating Periphyton Accrual, Journal of
         Freshwater Ecology, 1: 321-326.


                                                                                                                000704
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20     PageID.22473 Page 44 of 56



     Dilks Expert Report                                                                      10/10/2019



     Books and Published Reports
     Modeling Guidance for Developing Site-Specific Nutrient Goals. (with J. V. DePinto, V.J. Bierman, Jr.,
        P.E. Moskus, T.A.D. Slawecki, C. F. Bell, S. C. Chapra, and K.F. Flynn. Prepared for the Water
        Environment Research Foundation. WERF Project LINK1T11. 2013.
     Navigating the TMDL Process: Method Development for Narrative Criteria. (with P. L. Freedman, H.
        Holmberg, P. Moskus, G. McBride, C. Hickey, D. Smith, and P. Striplin.) Water Environment
        Research Foundation. 2004.
     Navigating the TMDL Process: Evaluation and Improvements. (with P. L. Freedman, W. M. Larson, D.
        Schechter, A. Nemura, T. Naperala, J. V. DePinto, M.G. Prothro, G. W. Boese, A. Dettelbach, L.
        Nothman, K. Thornton, D. Ford, P. Massirer, T. Soerens, K. B. Stevens, J. A. H. Sobrinho.) Water
        Environment Research Foundation. 2004.
     Receiving Water Impacts (with P. Freedman) in The Control and Treatment of Industrial Stormwater,
        Van Nostrand Reinhold, 1996.
     An Integrated Model of Atmospheric and Aquatic Chemical Fate Useful for Guiding Regulatory
         Decisions (with P. Rodgers and P. Samson), in Long Range Transport of Pesticides, Lewis,
         Publishers, 1989.
     Artificial Substrata for Reducing Periphytic Variability on Replicated Samples, (with P.G. Meier and
         D. O'Connor) in Periphyton of Freshwater Ecosystems, Dr. W. Junk Publishers, The Hague, Chapter
         34, pp. 283-286, 1983.


     Client Reports
     Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane River. Prepared for the
        Spokane River Regional Toxics Task Force. Plan Accepted by the Task Force November 16, 2016
     Model Confirmation & Database Extension for WARMF & TRHSPF to Support the Third-Party Reviews
       of Truckee River Nutrient Water Quality Standards & TMDLs. Prepared for Truckee River Third‐
       Parties: City of Reno, City of Sparks, Washoe County, and Truckee Meadows Water Authority. 2013.
     Final Draft Calibration of the Truckee River HSPF Water Quality Model Prepared for: The Cities of Reno
         and Sparks, Nevada. January, 2008.
     Provisional Buxahatchee Creek, AL (AL/03150107-090_01) Dry Weather Dissolved Oxygen TMDL.
        2003.
     DYNTOX User’s Manual. Prepared for EPA Office of Science and Technology. September 1995.
     DESCON Version 2.0 User’s Manual. Prepared for EPA Office of Science and Technology. September
        1995.
     SMPTOX4 User’s Manual. Prepared for EPA Office of Science and Technology. September 1995.
     Phase 2 Preliminary Model Calibration Report, Hudson River PCB Reassessment RI/FS. Draft report to
        U.S. EPA, January 1995.
     Performance Report for Caloosahatchee Estuary Salinity Modeling, prepared for South Florida Water
         Management District, West Palm Beach, Florida, October 1994.
     Development of the Silver Creek Demonstration TMDL, prepared for U.S. EPA Region 9, San Francisco,
        California, February 1993.



                                                                                                              000705
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20     PageID.22474 Page 45 of 56



     Dilks Expert Report                                                                       10/10/2019

     Development of the Paradise Creek Demonstration TMDL, prepared for U.S. EPA Region 10, Seattle,
        Washington, February 1993.
     Development of the San Luis Obispo Creek Demonstration TMDL, prepared for U.S. EPA Region 9, San
        Francisco, California, April 1992.
     Providence River/Upper Narragansett Bay Eutrophication Screening Analysis, prepared for Narragansett
        Bay Project, Providence, Rhode Island, July 1992.
     Assessment of American Original, Inc. Dissolved Oxygen Impact on Parting Creek, prepared for
        McGuire, Woods, Battle, and Boothe, Richmond, Virginia, June, 1991.
     South San Francisco Bay TMDL Modeling Task 1: Data Report: Screening Model Application and
        Recommendations, prepared for California Regional Water Quality Control Board, Oakland,
        California, November 1990.
     South San Francisco Bay TMDL Modeling Task 2: Report: Screening Model Application and
        Recommendations, prepared for California Regional Water Quality Control Board, Oakland,
        California, November 1990.
     Toxics Modeling Handbook, prepared for U.S. EPA, Region 4, October 1990.
     SMPTOX3 User's Manual, prepared for U.S. EPA, Region 4, October 1990.
     Estuarine Dilution Analyses to Estimate Toxic Substance Impairment for 304(1) Identification, for U.S.
         EPA Office of Marine and Estuarine Protection and Office of Water Regulation and Standards,
         Washington, D.C, March 31, 1988.
     State of Kansas Identification of 304(l) Waterbodies: Candidate Lists, prepared for U.S. EPA Region 7,
         Kansas City, Kansas, March 31, 1988.
     State of Nebraska Identification of 304(l) Waterbodies: Candidate Lists, prepared for U.S. EPA Region 7,
         Kansas City, Kansas, March 31, 1988.
     Evaluation of Critical Conditions for Assessing the Benefits of Increased Nitrification Treatment in the
        Upper Potomac Estuary, prepared for Metropolitan Washington Council of Government, Washington,
        D.C., December 1987.
     Impacts of Dale Mabry WWTP Effluent on Brushy Creek Water Quality, prepared for Hillsborough
        County, Florida, and Greeley and Hansen Engineers, Tampa, Florida, December 1987.
     Preliminary Analysis of the Impacts of Dale Mabry WWTP Effluent on Brushy Creek Water Quality,
         prepared for Hillsborough County, Florida and Greeley and Hansen Engineers, Tampa, Florida,
         November 1987.
     Dissolved Oxygen Predictions for Alternative Wastewater Treatment Scenarios in the Upper Potomac
         Estuary, prepared for Metropolitan Washington Council of Government, Washington, D.C.,
         September 1987.
     Validation of DEM to 1985 and 1986 Data, prepared for Metropolitan Washington Council of
         Governments, Washington, D.C., August 11, 1987.
     QUAL2E: Prototype IMF Version, User's Manual, for U.S. EPA Monitoring and Data Support Division,
       Washington, D.C., October 1986.
     Progress Report: Review of the Waste Load Allocations for the Lower Potomac and Little Hunting Creek
        Wastewater Plants, prepared for Fairfax County, Virginia, July 21, 1986.
     Expanded Definition of Surface Water Component for RCRA Land Disposal Facilities, A Proposed
        Framework for Lakes, prepared for LimnoSystems, Durham, North Carolina, March 1986.



                                                                                                                000706
Case 2:15-cv-00201-SMJ        ECF No. 421-25         filed 01/28/20     PageID.22475 Page 46 of 56



     Dilks Expert Report                                                                       10/10/2019

     Dynamic Toxics Analyses (DYNTOX) User's Manual, for U.S. EPA Monitoring and Data Support
        Division, Washington, D.C., March 1985.
     Projected Impacts of Lower Potomac Pollution Control Plant on Gunston Cover Water Quality, for
         Fairfax County, Virginia, December 1984.
     Calibration and Verification of a Water Quality Model for Gunston Cove, for Fairfax County, Virginia,
         November 1984.
     Evaluation of City of Owosso Wastewater Treatment Plant NPDES Requirements, for Owosso, Michigan,
        December 1983.
     Potomac Estuary Water Quality Causes and Effects as Related to 1983 Observations, for Fairfax County,
         Virginia, September 1983.
     Development of a Microcomputer Eutrophication Model for Onondaga Lake, for Calocerinos and Spina,
        August 1983.
     Review of VIMS Hydrodynamic Modeling of Gunston Cove, for Fairfax County, Virginia, August 1983.
     Review of VIMS Water Quality Modeling of Gunston Cove, for Fairfax County, Virginia, August 1983.
     Analysis of Virginia Effluent Limitations for the Lower Potomac Sewage Treatment Plant, for Fairfax
        County, Virginia, January 1983.
     Impact of Grand Rapids Combined Sewer Overflows on Grand River Water Quality. Phase II Report, for
        McNamee, Porter, and Steely, Ann Arbor, Michigan, March 1982.
             Selected Proceedings
     Dilks, D.W., T. Redder, D. Schlea, S. Hinz, P. Moskus, D. Rucisnki, and S. Chapra. 2018. Data Needs for
     Using Water Quality Models to Establish Nutrient Goals. Proceedings of the Water Environment
     Federation, WEFTEC 2018, pp. 1745-1762.
     DePinto, J.V., S. C. Chapra, C. Bell, D. W. Dilks, K. Flynn, V. J. Bierman, T. Slawecki, and P. Moskus.
     2013. Load-Response Models for Establishing Site-Specific Nutrient Goals Based on Water Quality and
     Biological Response Indicators. Proceedings of the Water Environment Federation, WEFTEC 2013:
     Session 20 through Session 25, pp. 1614-1626(13).
     DePinto, J.V., S. C. Chapra, C. Bell, D. W. Dilks, K. Flynn, V. J. Bierman, T. Slawecki, and P. Moskus.
     2014. A Review of the Research and Data Needs for Improving Load-Response Models in the WERF
     Nutrient Modeling Toolbox. Proceedings of the Water Environment Federation, WEFTEC 2014: Session
     320 through Session 337, pp. 505-517(13).
     Weintraub, L. H. Z., Ceppos, D., Freedman, P. L., Dilks, D. W., and Dennis, G. Third-Party Nutrient
     TMDL Review and Revision for the Truckee River, Nevada. Proceedings of the Water Environment
     Federation, TMDL 2009, pp. 105-121(17).
     Wade, R. Scott, D.W. Dilks, V.K.S. Breidenbach, L.A. Fowler, E. Heath, C. Allen, and T. Maxwell.
     2004. A Watershed Approach to Support River Protection, Land Use Planning, and Open Space
     Preservation in a Rapidly Developing Suburban Region. Presented at Watershed 2004, a specialty
     conference of the Water Environment Federation, Dearborn, Michigan, July 2004.
     Implicit Methods for Addressing Model Uncertainty in Support of the TMDL Margin of Safety.
     Proceedings of the Water Environment Federation TMDL Sciences 2003, Chicago, Illinois. November
     19, 2003.
     Adaptation and Calibration of HSPF to Simulate Periphyton in Support of the Truckee River TMDL.
     Proceedings of the Water Environment Federation TMDL Sciences 2003 (with T. Naperala), Chicago,
     Illinois. November 19, 2003.


                                                                                                               000707
Case 2:15-cv-00201-SMJ        ECF No. 421-25         filed 01/28/20     PageID.22476 Page 47 of 56



     Dilks Expert Report                                                                       10/10/2019

     Discharger Led TMDL Study for Findley Lake Watershed, Ohio (How to Get a NPDES Permit for a
     303(d) Listed Water When the TMDL is Years Away. Proceedings of the Water Environment Federation
     TMDL Sciences 2003 (with V. Breidenbach), Chicago, Illinois. November 19, 2003.
     Moskus, P.E., D.W. Dilks, T.A.D. Slawecki, and R.S. Wade. 2003. Lake Lanier, Georgia, Nutrient Load
     Analysis. Presented at the Joint International Lake Committee (ILEC) and International Association of
     Great Lakes Research (IAGLR) Conference. Chicago, Illinois, June 2003.
     Development of a TMDL for Nutrients and Sediment for Standing Bear Lake. Proceedings of the TMDL
     Sciences and Policy Conference (with Kathryn Sweet, Daniel Schechter, and Penelope Moskus.) Phoenix,
     Arizona. November, 2002.
     Narrative Criteria in the TMDL Process. Proceedings of the TMDL Sciences and Policy Conference (with
     Hans Holmberg, Graham McBride, and Chris Hickey.) Phoenix, Arizona. November, 2002.
     Improved Methods for Calculating the TMDL Margin of Safety. Proceedings of the TMDL Sciences and
     Policy Conference. Phoenix, Arizona. November, 2002.
     Guiding Principles for Modeling in TMDL Process. Proceedings of the TMDL Sciences Conference (with
     DePinto, J.V., W.M. Larson, and P.L. Freedman. Phoenix, AZ. November, 2002.
     Turner, C.L., T.A. Naperala, D.W. Dilks, J. Heath. “Evaluating CSO Impacts on the Ohio River: Project
     Overview and Large River Case Study,” WEFTEC 2002 Conference Proceedings. September 2002.
     Critical Evaluation of the TMDL Process, Proceedings of the American Society of Engineers TMDL
     Conference, Fort Worth, Texas, April, 2002.
     Application of Bayesian Monte Carlo Analysis to Determine the Uncertainty in the Lake Okeechobee
     Water Quality Model. (with R. Thomas James). Proceedings of Watershed 2002 Conference, Fort
     Lauderdale, Florida, February, 2002.
     Watershed and Water Quality Modeling to Support Watershed Protection in the Pumpkinvine Creek
     Watershed, Georgia (with Penelope Moskus). Proceedings of Watershed 2002 Conference, Fort
     Lauderdale, Florida, February, 2002.
     TMDLs: Expeditious or Implementable? Proceedings of Watershed 2000, Vancouver, British Columbia,
     July, 2000.
     Proposed Bacteria TMDL for the Shawsheen River, Massachusetts. (with P. E. Moskus, K. Dolan, R.
     Goodno, and K. Laffin). Presented at Watershed 2000, Vancouver, British Columbia, July, 2000.
     Development and Application of a Linked Watershed/Water Quality Model for Evaluating Impacts from
     Nutrient Loads to Lake Lanier, Georgia. (with T. J. Feist, T.A.D. Slawecki, P.E. Moskus, R.S. Wade, and
     E.M. Buchak). Presented at the 19th International Symposium of the North American Lake Management
     Society, Reno, Nevada, December 1999.
     A Coupled phytoplankton - zebra mussel model for Saginaw Bay, Lake Huron. Proceedings of the
     Workshop on Aquatic ecosystem Modeling and Assessment Techniques for Application within the U.S.
     Army Corps of Engineers. (with Bierman, V.J., Jr., T.J. Feist, J.V. DePinto, and R.G. Kreis.) U.S. Army
     Engineers Waterways Experiment Station, Vicksburg, MS. Misc Paper EL-98-1. pp. 43-67. 1998.
     Development and Application of a Linked Watershed/Waterbody Model for the Lake Lanier Watershed
     Study. Proceedings of the WEF Specialty Conference on Watersheds, Denver, Colorado, May, 1998.
     Implementation of a Watershed Management Plan for a Georgia Water Supply Reservoir (with P.
     Moskus). Proceedings of the WEF Specialty Conference on Watersheds, Denver, Colorado, May, 1998.
     Development of Alternative Management Scenarios For The Lake Lanier Watershed (with R. S. Wade).
     Proceedings of the WEF Specialty Conference on Watersheds, Denver, Colorado, May, 1998.


                                                                                                               000708
Case 2:15-cv-00201-SMJ       ECF No. 421-25        filed 01/28/20     PageID.22477 Page 48 of 56



     Dilks Expert Report                                                                     10/10/2019

     Development of a Probabilistic Depth of Scour Model for PCB-Contaminated Cohesive Sediments in the
     Hudson River (with J. Helfand). Proceedings of the Water Environment Federation 70th Annual
     Conference, October, 1997.
     The Development and Calibration of an Everglades Nutrient Fate and Transport Model (with R.
     Raghunathan). Proceedings of the Water Environment Federation 70th Annual Conference, October,
     1997.
     Modeling Wet Weather Water Quality Impacts on Large Rivers: The Ohio River Demonstration Study.
     Proceedings of the Water Environment Federation 70th Annual Conference, October, 1997.
     A Mass Balance Analysis of the Relationships among Zebra Mussels, Blue-Green Phytoplankton and
     Sediment Phosphorus Flux in Saginaw Bay, Lake Huron. Contributed paper at 39th Conference on Great
     Lakes Research, Erindale College, Mississauga, Ontario (with Bierman, V.J., Jr., T.J. Feist, and J.V.
     DePinto) May 26-30, 1996.
     TMDLs as a Tool for Watershed Development (with C. Paulson). Proceedings of Watershed ‘96,
     Baltimore, Maryland, June 1996.
     Selecting Design Conditions as Part of a Watershed Approach to Water Quality Control, Proceedings of
     the North American Water and Environment Congress, American Society of Civil Engineers, June 1996.
     Conducting Wasteload Allocations in a Watershed Framework: Real World Problems and Solutions,
     Proceedings of Watershed ‘96, June 1996.
     Development and Application of Models to Determine Sediment Quality Criteria-driven Permit Limits
     for Metals. WEF Specialty Conference Series Proceedings, Toxic Substances in Water Environments,
     Cincinnati, Ohio, May 1995.
     Sediment Quality Modeling in Response to Proposed Sediment Quality Criteria. Proceedings of the Water
     Environment Federation 67th Annual Conference, October 15-19, 1994.
     Field Application of a Steady-State Mass Balance Model for Hydrophobic Organic Chemicals in an
     Estuarine System. Proceedings of IAWQ Specialty Conference on Contaminated Sediments, Milwaukee,
     Wisconsin, 1993.
     Development of the San Luis Obispo Demonstration TMDL. Proceedings of Watershed ‘93, a National
     Conference on Watershed Management, Alexandria, Virginia, 1993.
     Screening Level Modeling in Support of an Estuarine Toxics Management Program, ASCE National
     Conference on Environmental Engineering, Reno, Nevada, July 1991.
     Model Uncertainty in Predicting Eutrophic Impacts on High Quality Lakes. Proceedings of a North
     American Lake Management Society Specialty Conference on High Quality Lakes, 1990.
     GIS - Water Quality Model Linkage, proceedings of the ASCE National Conference on Environmental
     Engineering, Alexandria, Virginia, 1990.
     Determination of Water Quality Model Uncertainty using a Bayesian Monte Carlo Technique.
     Proceedings of the American Society of Civil Engineers National Conference on Environmental
     Engineering, 1989.
     Application of Microcomputers for Uncertainty Analysis with Wastewater Treatment Facilities Planning,
     1st National Conference on Microcomputers In Civil Engineering, 1983.

     Expert Witness Support
     City and County of Honolulu v. Hawaii State Department of Health: Docket 14-CWB-EMD-3.
     Prepared Expert Report.


                                                                                                             000709
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20     PageID.22478 Page 49 of 56




     Dilks Expert Report                                                                      10/10/2019

     City and County of Honolulu v. Hawaii State Department of Health: Docket 14-CWB-EMD-2.
     Prepared Expert Report.
     Florida Wildlife Federation v FDEP: Case No. 11-6137RP. Reviewed petitioners claims and provided
     deposition.
     Kentucky Waterway Alliance, et al. v. Energy and Environment Cabinet, et al. File No. DOW-
     41106. 2010. Prepared Expert Report. Petitioners dropped claim prior to testimony.
     Contested Case Proceedings Challenging the North Carolina Environmental Management
     Commission Issuance of an Interbasin Transfer Certificate to the City’s of Concord and
     Kannapolis. 2008-2009. Prepared Expert Report. Case settled prior to testimony.
     The City of Cincinnati, v. Environmental and Public Protection Cabinet and Sanitation District No.
     1 of Northern Kentucky. 2007. Prepared Expert Report. Directed verdict issued prior to testimony.
     Maine Board of Environmental Protection. Androscoggin River Waste Discharge Licenses and
     Gulf Island Pond Water Quality Certification. 2007. Prepared Expert Report and provided expert
     testimony.
     Lake Lanier Association, Save Our Communities Now, Inc., Terence D. Hughey, Upper
     Chattahoochee Riverkeeper Fund, Inc., and Sierra Club, vs. Environmental Protection Division,
     Georgia Department Of Natural Resources. 2002. Prepared Expert Report and provided expert
     testimony.
     Western Carolina Regional Sewerage Authority v. South Carolina Department of Health and
     Environmental Control. TMDL Development for Nutrients. 1999. Deposed, case settled prior to
     testimony.
     Frank J. Kelly, et al v. M.A. Hanna Company v. USX Corp., et al. Ingham County Circuit Court
     Case No. 94-77813-CE. Environmental Impacts of Acid Mine Drainage. 1999. Case settled prior to
     testimony.
     California Regional Water Quality Control Board. Expert Review of Newport Bay Nutrient
     TMDL. 1998. Provided testimony at hearing.
     California Regional Water Quality Control Board. Expert Review of Environmental Impact of
     Irvine Ranch Water District Discharge on Eutrophication in Newport Bay. 1998. Provided testimony
     at hearing.
     Virginia State Water Control Board. Assessment of American Original, Inc. Discharge on Dissolved
     Oxygen in Parting Creek. 1991. Prepared Expert Report and provided testimony at hearing.


     Selected Presentations
     Evaluation of Data Needs to Support Water Quality Models for Setting Nutrient Targets. Water Research
     Foundation Webcast. April 2, 2019.
     Bioaccumulation and Bioaccumulation Modeling: Spokane Considerations. Presented to the Spokane
     River Regional Toxics Task Force Fish Work Group. March 9, 2018.
     Establishing Methods for Numeric Nutrient Target-Setting,” webinar presentation given on behalf of the
     Water Environment and Reuse Foundation. April 14, 2017.
     “Examining Alternative TMDL Loading Scenarios with CE-QUAL-W2,” invited presentation at the
     Spokane River Dissolved Oxygen TMDL Advisory Meeting, Spokane, WA, December 6, 2016.



                                                                                                              000710
Case 2:15-cv-00201-SMJ        ECF No. 421-25         filed 01/28/20     PageID.22479 Page 50 of 56



     Dilks Expert Report                                                                       10/10/2019

     “Spokane River Regional Toxics Task Force: What’s Been Learned, Challenges and Planning for the
     Future” invited presentation at the Spokane River Forum Conference, Coeur d’Alene, ID. March 24,
     2016.
     “Filling the Data Gaps: Looking for PCB Sources in the Spokane River.” Presented at the Spokane River
     Forum Conference, Coeur d’Alene, ID, November 20, 2014.
     “Saginaw Bay, Lake Erie & Truckee River: Adapting to Changing Ecosystems, Watersheds, and
     Economics.” Presented at the San Francisco Bay Nutrients Symposium Series. October 6, 2014.
     “A Review of the Research and Data Needs for Improving Load-Response Models in the WERF Nutrient
     Modeling Toolbox”. Presented at the Annual Conference and Exposition of the Water Environment
     Federation, New Orleans, Louisiana, October, 2014.
     “Application of Load-Response Models for Establishing Site-Specific Nutrient Goals Based on Water
     Quality and Biological Response Variables.” Presented at EPRI Environment Sector Winter Advisory
     Meeting, P53 Water Quality and Watershed Protection. February 24, 2014.
     ”Water Quality Modeling CE-QUAL-W2, TMDLs and Bioavailability.” Presented at the Biologically
     Available Phosphorus (BAP) Workshop, Spokane County Resource Center. May 3, 2012.
     “Evolution of U.S. Water Pollution Control.” Invited presentation at University of Michigan 2011 Global
     Sustainability Conference: Developing Global Sustainability - U.S./China Partnerships, Ann Arbor, MI.
     May 2011.
     “Nutrient Impacts of Florida APRICOT Act Discharges: Case Study”. Impaired Waters Symposium
     2011, Miami, FL, January 2011.
     “Multi-Party Negotiations to Resolve Water Quality Issues”. Invited presentation at the University of
     Michigan Law School, May, 2010.
     “Bringing Science and Policy Together to Address Pollution in the Great Lakes Region” Invited
     Presentation at Building Clean Water Networks in China: Challenges and Opportunities for Protecting
     Lake Tai, Nanjing University, January, 2010.
     “Development of a Linked Hydrodynamic-Eutrophication Model for the Lake Pepin TMDL. Invited
     Presentation at the Nanjing Institute of Geography and Limnology of the Chinese Academy of Sciences,
     January, 2010.
     “Use of Models to Identify Critical Source Areas” Key Note Address at the Workshop on Approaches to
     Identifying Critical Source Areas in the Missisquoi Bay Basin. Lake Champlain Basin Program March,
     2009. Burlington, Vermont.
     “Multi-Party Negotiations to Resolve Truckee River Water Quality Issues” Invited presentation at the
     University of Michigan Law School, November, 2008.
     “Linking Targets and Sources” Presented at WEF Nutrient TMDL Development Workshop. Alexandria,
     VA. September 4, 2007.
     “Linking Targets and Sources” Presented at WEF Nutrient TMDL Development Workshop. TMDL 2007
     Pre-Conference Workshop. Bellevue, WA. June 23, 2007.
     “Anacostia Example: Conversion of an Existing ‘Long Term’ TMDL into a Daily TMDL.” Presented at
     EPA’s Joint Monitoring and 303(d) Program National Training Workshop. Washington, DC. March 14,
     2007.
      “Wastewater Discharge Issues” Present at Water Law Seminar. Grand Rapids, MI. February 27, 2007.
     Implicit Methods for Addressing Model Uncertainty in Support of the TMDL Margin of Safety. Presented
     at the Water Environment Federation TMDL Sciences 2003, Chicago, Illinois. November 19, 2003.


                                                                                                               000711
Case 2:15-cv-00201-SMJ         ECF No. 421-25        filed 01/28/20      PageID.22480 Page 51 of 56



     Dilks Expert Report                                                                         10/10/2019

     Adaptation and Calibration of HSPF to Simulate Periphyton in Support of the Truckee River TMDL
     Presented at TMDL Sciences 2003, Chicago, Illinois. November 19, 2003.
     Discharger Led TMDL Study for Findley Lake Watershed, Ohio (How to Get a NPDES Permit for a
     303(d) Listed Water When the TMDL is Years Away), presented at the Water Environment Federation
     2003 TMDL Sciences Conference, Chicago, IL, November 2003.
     “Stormwater and Stormwater Modeling in TMDLs” and “Improved Methods For Calculating the TMDL
     Margin of Safety”, presented at EPA Region 5 TMDL Training Course, Madison, Wisconsin, August,
     2003.
     Practical Methods for Calculating the Margin of Safety, presented at the University of California at Santa
     Barbara Workshop on Determining the Margin of Safety for TMDLs, Santa Barbara, California, August,
     2003.
     Lake Lanier, Georgia Nutrient Load Analysis. Presented at the Joint International Lake Committee
     (ILEC) and International Association of Great Lakes Research (IAGLR) Conference. Chicago, IL, June
     2003.
     Overview of National Research Findings on the TMDL Program. Presented at Ohio Water Environment
     Association Watershed Management Workshop, Newark, OH, April 2003.
     Development of a TMDL for Nutrients and Sediment for Standing Bear Lake. TMDL Sciences and Policy
     Conference. Phoenix, Arizona. November, 2002.
     Narrative Criteria in the TMDL Process. TMDL Sciences and Policy Conference. Phoenix, Arizona.
     November, 2002.
     Improved Methods for Calculating the TMDL Margin of Safety. TMDL Sciences and Policy Conference.
     Phoenix, Arizona. November, 2002.
     Effects of Nutrient Load Reductions on Hypoxia in the Gulf of Mexico. Science to Support Nutrient-
     Management Decisions Related to Hypoxia in the Northern Gulf of Mexico and Water Quality in the
     Mississippi River Basin. St. Louis, Missouri. October, 2002.
     Improved Methods for Calculating the TMDL Margin of Safety. Presented at the 75th Annual Conference
     and Exposition of the Water Environment Federation, Chicago, Illinois, September, 2002.
     Navigating the TMDL Process: Evaluation and Design. Invited Presentation to the Federal Water Quality
     Coalition, Washington, D.C., May, 2002.
     Critical Evaluation of the TMDL Process, American Society of Engineers TMDL Conference, Fort
     Worth, Texas, March, 2002.
     Application of Bayesian Monte Carlo to Determine the Uncertainty in the Lake Okeechobee Water
     Quality Model. Watershed, 2002. Fort Lauderdale, Florida. February, 2002.
     A Nationwide Look at TMDLs. Invited Presentation to the Second Annual Advanced Conference on
     TMDLs and The Clean Water Act, Environmental Law Education Center, Portland, Oregon, February,
     2002.
     Critical Review of the TMDL Program. Invited presentation to the Annual Conference of the California
     Water Environment Association. Sacramento, California, April, 2001.
     Development of the Newport Bay TMDL. Invited Presentation to the EMAP Coastal Symposium 2001,
     Pensacola, Florida, April, 2001.
     Caveats for Modeling in the TMDL Domain. Invited Presentation to the TMDL Sciences Conference, St.
     Louis, Missouri, March, 2001.



                                                                                                                  000712
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20     PageID.22481 Page 52 of 56




     Dilks Expert Report                                                                      10/10/2019

     Practical Considerations in TMDL Implementation. Presented at Watershed 2000, Vancouver, British
     Columbia, July, 2000.
     TMDLs at a Cross-Roads: Expeditious vs. Implementable. Invited presentation to the Annual Conference
     of the California Water Environment Association. Sacramento, California, April, 2000.
     Development and Application of a Linked Watershed/Water Quality Model for Evaluating Impacts from
     Nutrient Loads to Lake Lanier, Georgia. Presented at the 19th International Symposium of the North
     American Lake Management Society, Reno, Nevada, December 1999.
     Local Approaches to Wet Weather TMDLs. Invited presentation to the Annual Conference of the
     Association of Metropolitan Sewerage Agencies. Philadelphia, Pennsylvania, July, 1999.
     Models for Mercury and Other Contaminants in Support of TMDL Development. Presented to the Ohio
     EPA TMDL External Advisory Group. Reynoldsburg, Ohio, July, 1999.
     Current Issues in Contaminated Sediment Modeling. Presented to U.S. EPA Office of Science and
     Technology. Washington, D.C., April, 1999.
     Development and Application of a Linked Watershed/Waterbody Model for the Lake Lanier Watershed.
     Presented at the SETAC National Conference. Charlotte, North Carolina, November, 1998.
     Development of a Probabilistic Depth of Scour Model for PCB-Contaminated Cohesive Sediments in the
     Hudson River. Presented at the SETAC National Conference. Charlotte, North Carolina, November,
     1998.
     Applying Watershed Models. Presented at the Summer Conference of the Michigan Association of
     County Drain Commissioners, July, 1998.
     Newport Bay, California Nutrient TMDL Case Study, Presented at the National Wildlife Federation
     TMDL Implementation Summit, Burlington, Vermont, June, 1998.
     Effects of Nutrient Source Reductions in the Mississippi-Atchafalaya Basin on Water Quality in the Gulf
     of Mexico. Presented at American Society of Limnology and Oceanography Annual Conference, St.
     Louis, Missouri, June, 1998.
     Development and Application of a Linked Watershed/Waterbody Model for the Lake Lanier Watershed
     Study. Presented at Watershed Environment Federation Specialty Conference on Watersheds, Denver,
     Colorado, May, 1998.
     TMDL Case Studies, What’s Worked and What Hasn’t: Technical Perspective. Presented at the Chesapeake
     Water Environment Association Annual Conference, College Park, Maryland, November, 1997.
     Modeling Wet Weather Water Quality Impacts on Large Rivers: The Ohio River Demonstration Study.
     Presented at the Water Environment Federation 70th Annual Conference, Chicago, Illinois, October,
     1997.
     TMDLs as a Tool for Watershed Development. Presented at Watershed ‘96, Baltimore, Maryland, June
     1996.
     Selecting Design Conditions as Part of a Watershed Approach to Water Quality Control, Presented at the
     North American Water and Environment Congress, American Society of Civil Engineers, 1996.
     Conducting Wasteload Allocations in a Watershed Framework: Real World Problems and Solutions,
     Presented at Watershed ‘96, Baltimore, Maryland.
     Sediment Quality Modeling of Heavy Metals. Presented at Water Environment Federation Specialty
     Conference on Toxics in the Water Environment, Cincinnati, Ohio, May 1995.



                                                                                                               000713
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20     PageID.22482 Page 53 of 56




     Dilks Expert Report                                                                      10/10/2019

     Sediment Quality Modeling in Response to Proposed Sediment Quality Criteria, Presented at the 67th
     Annual Conference and Exposition of the Water Environment Federation, Chicago, Illinois, October 15-
     19, 1994.
     Field Application of a Steady-State Mass Balance Model for Hydrophobic Organic Chemicals in an
     Estuarine System. Presented at the First Annual IAWQ Conference on Contaminated Sediments,
     Milwaukee, Wisconsin, June 1993.
     Screening Level Modeling in Support of an Estuarine Toxics Management Program, Presented at ASCE
     National Conference on Environmental Engineering, Reno, Nevada, July 1991.
     Wasteload Allocation, Presented at Water Quality Based Toxics Control: Federal Guidance and
     State/Discharger Experience Pre-Conference Workshop, 1992 Water Environment Federation
     Conference, New Orleans, Louisiana, September 20, 1992.
     Permit Development. Presented at Water Quality Based Toxics Control: Federal Guidance and
     State/Discharger Experience Pre-Conference Workshop, 1992 Water Environment Federation
     Conference, New Orleans, Louisiana, September 20, 1992.
     GIS - Water Quality Model Linkage. Presented at ASCE National Conference on Environmental
     Engineering, Arlington, VA, July 1990.
     Model Uncertainty in Predicting Eutrophic Impacts on High Quality Lakes. Presented at North American
     Lake Management Society Specialty Conference on High Quality Lakes, Bellaire, Michigan, June 1990.
     Water Quality Model of Walloon Lake. Presented at National Conference of the North American Lake
     Management Society, Austin, Texas, November 1989.
     Determination of Water Quality Model Uncertainty Using a Bayesian Monte Carlo Techniques. Presented
     at ASCE National Conference on Environmental Engineering, Austin, Texas, July 1989.
     Dilution Modeling to Determine Toxic Impairment in 93 U.S. Estuaries. Presented at 61st Annual
     Conference - Water Pollution Control Federation, Dallas, Texas, October 1988.
     Use and Abuse of Microcomputers in Environmental Engineering. Presented at the Joint National
     Conference American Society of Civil Engineers/ Canadian Society of Civil Engineers, Vancouver,
     British Columbia, July 1988.
     Development of a Linked Atmospheric/Water Quality Toxics Model, Joint National Conference.
     Presented at American Chemical Society/Canadian Chemical Society, Toronto, Ontario, June 1988.
     Overview: Microcomputer Graphics Provide New and Innovative Advances for the Water Pollution
     Control Specialist. Presented at 59th Annual Conference - Water Pollution Control Federation, Los
     Angeles, California, October 1986.
     Probabilistic Modeling for Toxic Waste Load Allocation: New Requirements. Presented at 59th Annual
     Conference - Water Pollution Control Federation, Los Angeles, California, October 1986.
     Application of Microcomputers for Uncertainty Analysis Associated with Wastewater Treatment
     Facilities Planning, R.P. Canale, P.L. Freedman and D.W. Dilks. Presented at the 1st National Conference
     on Microcomputers in Civil Engineering, ASCE, Florida Section, Orlando, Florida, November 1, 1983.


     Workshop Presentations
     "Nutrient TMDL Development Workshop” Water Environment Federation, Alexandria, VA. September
     4-5, 2007



                                                                                                                000714
Case 2:15-cv-00201-SMJ        ECF No. 421-25        filed 01/28/20     PageID.22483 Page 54 of 56




     Dilks Expert Report                                                                      10/10/2019

     "Nutrient TMDL Development Workshop” Water Environment Federation and U.S. EPA. Bellevue, WA.
     June 23, 2007
      “Total Maximum Daily Load Regulation” Michigan Water Law Seminar. Grand Rapids, MI. February
     21, 2006.
     “It’s Time to Start Talking TMDLs” TMDL Informational Seminar. Greenville Soil and Water
     Conservation District, et. al. Greenville, SC. May 25, 2004.
     Truckee River HSPF Training Session. Presented at the request of the cities of Reno and Sparks, Nevada.
     December 3, 2003, Reno, Nevada.
     BASINS Training Course, Sponsored by U.S. EPA Office of Science and Technology, University of
     Texas, Austin, Texas, April 29 – May 3, 2002.
     BASINS Training Course, Sponsored by U.S. EPA Office of Science and Technology, University of
     Texas, Austin, Texas, March 4-8, 2002.
     BASINS Training Course, Sponsored by U.S. EPA Office of Science and Technology, University of
     Texas, Austin, Texas, November 12-16, 2001.
     TMDL Development. Pre-Conference Workshop on Understanding Total Maximum Daily Loads. 7th
     Annual Industrial Wastes Technical and Regulatory Conference in Charleston, SC. August, 2001.
     TMDL Development. Pre-Conference Workshop on Total Maximum Daily Loads. TMDL Sciences
     Conference, St. Louis, Missouri, March, 2001.
     BASINS Training Course, Sponsored by U.S. EPA Office of Science and Technology, University of
     Texas, Austin, Texas, December 4-8, 2000.
     Which Model Should Be Used? Model Selection Approaches. Pre-Conference Workshop on TMDL
     Development. WEFTEC 2000, Anaheim, CA, October, 2000.
     Overview of Modeling Tools and TMDL Trading: Modeling and Technical Considerations. Pre-
     Conference Workshop on TMDL Development. Watershed 2000, Vancouver, British Columbia, July,
     2000.
     Total Maximum Daily Loads (TMDL): Current Issues, Oregon Chapter of the Air & Waste Management
     Association and the Pacific Northwest Pollution Control Association, Portland, OR, March, 2000
     BASINS Training Course, Sponsored by U.S. EPA Office of Science and Technology, University of
     Texas, Austin, Texas, Feb 28 - March 3, 1999
     Watershed and Water Quality Modeling in Support of TMDLs, University of Wisconsin TMDL Short
     Course, San Francisco, California, December, 1999.
     Watershed and Water Quality Modeling in Support of TMDLs, University of Wisconsin TMDL Short
     Course, Madison, Wisconsin, March, 1999.
     TMDL Development Pre-Conference Workshop at WEF Watershed Specialty Conference. Denver,
     Colorado. May, 1998.
     Watershed and Water Quality Modeling in Support of TMDLs, University of Wisconsin TMDL Short
     Course, Madison, Wisconsin, March, 1998.
     TMDL Development Pre-Conference Workshop at Watershed ‘96. Baltimore, Maryland. June, 1996.
     Watershed Assessment Pre-Conference Workshop at American Water Works Association Annual
     Conference. Toronto, Ontario. June, 1996.



                                                                                                               000715
Case 2:15-cv-00201-SMJ       ECF No. 421-25       filed 01/28/20    PageID.22484 Page 55 of 56




     Dilks Expert Report                                                                  10/10/2019

     Toxics Modeling Pre-Conference Workshop at Water Environment Federation Specialty Conference on
     Toxics in the Water Environment. Cincinnati, Ohio. May 1995.
     TMDL Regional Information Exchange Workshop: Including Regulatory Guidance, Modeling and
     Sampling, U.S. EPA Office of Science and Technology, Exposure and Assessment Branch and Office of
     Wetlands, Oceans and Watersheds, Watershed Branch:
            Region 10, Seattle, Washington, December 6-8, 1994
            Region 9, San Francisco, California, November 8-10, 1994
            Region 3, Philadelphia, Pennsylvania, August 30-September 1, 1994
            Region 5, Chicago, Illinois, June 28-30, 1994
            Region 4 and 6, Atlanta, Georgia, November 30-December 2, 1993
            Regions 7 and 8, Denver, Colorado, October 19-21, 1993
            Region 1 and 2, Danvers, Massachusetts, September 8-10, 1993
     Technical Support Document (TSD) for Water Quality-based Toxics Control, Training Seminars:
            Region 6, Dallas, Texas, December 10-12, 1991
            Region 2, New York, New York, November 19-21, 1991
            Region 5, Chicago, Illinois, October 15-17, 1991
            Region 1, Boston, Massachusetts, August 27-29, 1991
            Region 9, San Francisco, California, July 16-18, 1991
            Region 3, Philadelphia, Pennsylvania, May 12-14, 1991
            Region 8, Denver, Colorado, March 17-19, 1992
            Region 6, Kansas City, Missouri, February 11-13, 1992
            Region 4, Atlanta, Georgia, January 14-16, 1992
     TMDL/Mixing Zone and Toxics Modeling Workshop, U.S. EPA Exposure and Assessment Division,
     Office of Water Regulations and Standards:
             Philadelphia, Pennsylvania, May 12-14, 1992
             Bellevue, Washington, April 14-16, 1992
             Denver, Colorado, March 17-19, 1992
             Portland, Oregon, August 13-15, 1991
             Ithaca, New York, August 6-8, 1991
     Toxics Modeling Workshops: Including Theory, Approach, Regulations, Model Selection and Use,
     Calibration/Verification, Sampling, Mixing Zones, Probabilistic Techniques, Estuary Modeling,
     TMDL/WLA and Permitting, U.S. EPA Assessment and Watershed Protection Division, Office of Water
     Regulations and Standards:
             Region 3, Philadelphia, Pennsylvania, December 5-7, 1990
             Region 10, Seattle, Washington, January 9-11, 1990
             Region 2, New York, New York, September 19-20, 1989
             Region 7, Kansas City, Kansas, August 17-18, 1989
             Region 9, San Francisco, California, August 8-10, 1989
             Region 5, Chicago, Illinois, July 18-19, 1989
             Region 3, Philadelphia, Pennsylvania, September 1988
     Toxic Modeling and Mixing Zone Assessment: Including Regulations, Model Theory, Selection and Use,
     Probabilistic Approaches, Permitting, U.S. EPA Assessment and Watershed Protection Division, Office
     of Water Regulations and Standards:
             Region 4, Atlanta, Georgia, October 10-12, 1990
             Region 7, Boulder, Colorado, September 12-13, 1989
     Toxics Modeling Workshop for E.I. DuPont DeMours, Wilmington, Delaware, December 5-6, 1989.



                                                                                                           000716
Case 2:15-cv-00201-SMJ        ECF No. 421-25       filed 01/28/20     PageID.22485 Page 56 of 56




      Dilks Expert Report                                                                    10/10/2019

      Procedures for Water Quality Based Toxic Effluent Limits, U.S. EPA Office of Water Regulations and
      Standards:
             Region 3, Philadelphia, Pennsylvania, 1988
      Conventional and Probabilistic Modeling for Toxic Waste Load Allocation, U.S. EPA Office of Water
      Regulations and Standards, Waste Load Allocation Branch:
              Region 5, Chicago, Illinois, 1987
              Region 1, Boston, Massachusetts, 1986
              Region 2, New York, New York, 1986
      Water Quality Modeling Workshop: Including Regulations, WLA/TMDL, Toxics and Conventional
      Pollutant Modeling Theory, Selection and Use, Calibration/Verification, Mixing Zone, Probabilistic
      Approaches, Estuary and Bay, U.S. EPA Assessment and Watershed Division, Office Water Regulations
      and Standards, Region 2, Atlanta, Georgia, November 28-30, 1989.




                                                                                                           000717
